 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 28Teamsters Local 75, affiliated with the International Brotherhood of Teamsters, AFLŒCIO (Schrei-ber Foods) and Sherry Lee Pirlott and David E. Pirlott.  Case 30ŒCBŒ3077 September 1, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME This case1 presents several issues arising from the Su-preme Court™s articulation of the rights of employees subject to a contractual union-security clause in NLRB v. General Motors, 373 U.S. 734 (1963), and Communica-tions Workers v. Beck, 487 U.S. 735 (1988).  The Board has considered the decision and the record in light of the exceptions, cross-exceptions, and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order and to adopt the recommended Order as modified and set forth in full below. The Respondent, Teamsters Local 75, is affiliated with the International Brotherhood of Teamsters (the Interna-tional).  The Respondent pays ﬁper capita taxesﬂ for each of its members to the International, the Central Confer-ence of Teamsters, and Wisconsin Joint Council 39.  The Respondent represents approximately 4000 employees in 143 separate collective-bargaining units in and around Green Bay, Wisconsin.  Approximately 1600 of these employees are in the dairy industry and 600 are in the food-processing industry.  The Respondent represents units of governmental employees as well. Since 1951, Respondent has represented a collective-bargaining unit of production and maintenance employ-ees employed by Schreiber Foods.  The collective-bargaining agreement in effect from 1989 to 1991 be-tween Respondent and Schreiber Foods contained the following union-security clause:  All present employees who are members of the Union on the effective date of this subsection or on the date of execution of this Agreement, whichever is the later, shall remain members of the Union in good standing as a condition of employment.  All present employees who are not members of the Union and all employees who are hired hereafter shall become and remain mem-bers in good standing of the Union as a condition of employment on or after the thirty first (31st) day fol-lowing the effective date of the subsection or the date of this Agreement, whichever is the later.                                                            1 On September 4, 1992, Administrative Law Judge Joel P. Biblowitz issued the attached decision.  Thereafter, the General Coun-sel and Charging Parties filed exceptions and supporting briefs.  The Respondent filed cross-exceptions, a supporting brief, and an answering brief.  The Charging Parties filed separate answering briefs in response to the Respondent™s cross-exceptions and the General Counsel™s excep-tions.  The Charging Parties also filed a reply brief in response to the Respondent™s answering brief.  Between May 1989 and October 1991, Schreiber hired new employees, 65 of whom remained on its payroll at the time of the hearing.  All of these employees became members of the Respondent after 31 days of employment and had their dues checked off and remitted to the Re-spondent.  The Respondent™s secretary-treasurer testified that the Respondent never informed any of the employ-ees about their rights under Beck (and implicitly, under General Motors) before they joined the Respondent. The Charging Parties, Sherry Lee Pirlott and David E. Pirlott, were longtime employees and members of the Respondent.  By letter dated September 20, 1989, they jointly resigned from the Respondent and stated their intention to pay for a ﬁfinancial core obligationﬂ but not for ﬁany non-collective bargaining activity.ﬂ  By letter dated October 19, 1989, the Respondent honored the Pirlotts™ resignations, stated that 1.1 percent of its expen-ditures in the prior year had been for nonrepresentational activities, attached an itemized schedule of expenses and nonchargeable expenses for 1988, and indicated the amount by which the Pirlotts™ dues-checkoff deduction would be reduced to reflect those expenses deemed non-chargeable.  In subsequent years, the Respondent simi-larly disclosed its expenditures for 1989, 1990, and 1991. In the October 19 letter, the Respondent also explained its procedure for challenging and appealing its charge-able expense determinations.  The procedure requires a non-member to challenge the disclosure statement within 14 days of receipt therein.  The Respondent™s Executive Board then has 14 days in which to hear and decide the challenge.  Any appeal of the Executive Board™s decision must be filed within 10 days to a neutral arbitrator (jointly chosen by the Respondent and the objector) pro-vided by the Wisconsin Employment Relations Commis-sion.  In order to resort to arbitration, the employee must first exhaust the internal appeal mechanism (i.e., the ap-peal of the Executive Board). The Charging Parties rejected as inadequate both the Respondent™s financial disclosure statements and its ap-peal procedures.  They filed unfair labor practice charges on November 8, 1989.  The General Counsel issued complaint alleging that Respondent has restrained and coerced employees in violation of Section 8(b)(1)(A) by: (1) maintaining a facially invalid union-security clause requiring full membership in good standing in the Respondent; (2) failing to inform employees by other means of their Beck rights; (3) providing inadequate disclosure of the Respondent™s expenditures; (4) charging objectors for expenditures incurred beyond their own units; and (5) improperly delaying an objector™s access to a neutral arbitral process by requiring the 329 NLRB No. 12  TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 29arbitral process by requiri
ng the objector to exhaust the 
Respondent™s internal
 appeal process.
2 I.  FACIAL VALIDITY OF THE UNION
-SECURITY CLAUSE
 In affirming the judge™s finding that the union-security 
clause is not unlawful on
 its face, we rely on 
Marquez v. 
Screen Actors Guild, 
525 U.S. 33 (1998).  In that case, 
the Supreme Court held that 
a union does not breach ﬁits 
duty of fair representation when it negotiates a union-
security clause that tracks the language of Section 8(a)(3) 
without explaining, in the agreement, this Court™s inter-
pretation of that language.ﬂ  Id. at 37.  Moreover, the 
Court clarified that, by tracking the statutory ﬁmember-
shipﬂ language, a union-secur
ity clause incorporates all 
of the refinements and rights that have become associ-

ated with the language of Section 8(a)(3) under 
General 
Motors and 
Beck
.  Id. at 300Œ301.  Accordingly, in light 
of Marquez,
 we find that the complaint allegation that the 
clause is facially unlawful is without merit because the 
clause at issue tracks the ﬁmembershipﬂ language of Sec-
tion 8(a)(3).  Accordingly, we adopt the judge™s dis-
missal of that complaint allegation. 
II.  GENERAL 
BECK
 NOTICE ISSUES
 The judge also found
 that the Union did not violate the 
Act by failing affirmatively to notify all employees hired 

since May 1989
3 of their rights to be nonmembers and, as 
such, to object to union expenditures not related to repre-
sentation in collective bargaining.  We disagree.  In this 

regard, we rely on 
California Saw & Knife Works
4 and 
Paperworkers Local 1033 (Weyerhaeuser Paper Co.)
,5 which issued after the judge™s decision, to find that the 
Respondent unlawfully failed to provide unit employees™ 
adequate notice of their rights and financial obligations 
under the union-security clause. 
In California Saw & Knife Works
, and in 
Paperwork-
ers Local 1033 (Weyerhaeuser Paper Co.),
 the Board 
addressed several issues involving the 
Beck and General 
Motors rights of employees covered by contractual un-

ion-security clauses.  In 
California Saw
, the Board held 
that a union violated its duty of fair representation by 
failing, when seeking to obligate employees to pay fees 
and dues under a union-secur
ity clause, to notify bargain-
ing unit employees who were not union members that 
they had the right under 
Beck
 to limit payment of their 
union-security dues and initiation fees to moneys spent 
                                                          
                                                           
2 Member Hurtgen notes that there is no evidence of any respondent 
constitution or bylaw which define
s ﬁmember in good-standing.ﬂ  If 
there were, and if the term were 
defined in ways that go beyond the 
payment of dues and fees, Member 
Hurtgen would consider whether 
the language of the union-security clau
se in that context was unlawful. 
3 The beginning of the Sec. 10(b) limitations period in this case. 
4 320 NLRB 224 (1995), enf. sub nom. 
Machinists v. NLRB
, 133 
F.3d 1012 (7th Cir. 1998), cert. denied sub nom. mem. 
Strang v. NLRB
, 525 U.S. 813 (1998). 
5 320 NLRB 349 (1995), revd. on other ground sub nom. 
Buzenius v. 
NLRB, 124 F.3d 788 (6th Cir. 1997), vacated sub nom. mem
 Paper-
workers v. Buzenius, 525 U.S. 979 (1998). 
on activities germane to their union™s role as a 9(a) bar-
gaining representative. 
The Board made two key observations in 
California 
Saw regarding the issue of notification of 
General Mo-
tors
 rights: first, that the exercise of 
Beck rights is re-stricted to unit em
ployees who, under 
General Motors
, are not full union members but pay union dues and initia-

tion fees as a condition of employment pursuant to a un-
ion-security agreement; and 
second, that without notifi-
cation of both sets of rights, employees covered by un-
ion-security agreements requiring ﬁmembershipﬂ in the 
union may be misled to believe that payment of full dues 
and the assumption of full union membership is required.  
The Board accordingly held that in addition to informing 
nonunion employees in the bargaining unit of their 
Beck rights, a union must also tell them of their 
General Mo-
tors
 rights to be and remain nonunion bargaining unit 
employees.  320 NLRB at 233. 
In the companion 
Weyerhaeuser
 decision, the Board 
extended the requirement of 
Beck and General Motors
 notice to union members as well as nonmember unit em-

ployees (if they had not previously been given the no-
tice).  The Board found th
at the ﬁrationale of 
California 
Saw for concomitant notice of 
Beck and General Motors
 rights applies with no less force to those who are still full 

union members and who did not receive those notices 
before they became members.ﬂ  320 NLRB at 349.  Fur-
thermore, the Board premised the 
General Motors
 notice 
violation on the inextricable link between 
Beck
 and Gen-
eral Motors
 rights, i.e., that an employee may not exer-
cise Beck rights without first exercising 
General Motors
 rights, rather than on the ambiguous language of the par-

ties™ contractual union-secur
ity clause.  In sum, the 
Board held that ﬁin order for all unit employees subject 

to a union security provision to exercise their 
Beck rights 
meaningfully, the law requires that notice of those rights 
include notice that the only way in which they can do so 
is to exercise the right under 
General Motors
 to become 
nonmembers.ﬂ  Id. at 350.  Thus, ﬁwhen or before a un-
ion seeks to obligate an employee to pay fees and dues 
under a union-security clause
, the union should inform 
the employee that he has the ri
ght to be or remain a non-
member and that nonmembers have the right (1) to object 
to paying for union activities not germane to the union™s 
duties as bargaining agent and to obtain a reduction in 
fees for such activities; (2) to be given sufficient infor-
mation to enable the employee to intelligently decide 
whether to object; and (3) to 
be apprised of any internal 
union procedures for filing objections.ﬂ  
California Saw
, 320 NLRB at 233.  By failing to provide notice of both 
sets of rights, the Board found in 
California Saw
 that the 
union violated Section 8(b)(1)(A) of the Act.
6  6 The Board has emphasized that a union is afforded a wide range of 
reasonableness under the duty of fair
 representation in satisfying these notice obligations.  ﬁThe form of such notice is not prescribed by the 
Board, moreover, and ‚the union meet
s [its] obligation as long as it has 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30In the instant case, the complaint alleges that the Re-
spondent failed to provide ﬁnew employees and other 
new non-members with concurrent information as to how 
Beck objections may be filed.ﬂ  The Respondent, by its 
secretary-treasurer, stated th
at it never informed any unit 
employees hired after May 1989 of these rights prior to 

their joining the Respondent. Accordingly, applying the 

principles set forth in 
California Saw
 and Weyerhaeuser
, we adopt the judge™s finding that the Respondent vio-
lated Section 8(b)(1)(A) by failing to provide newly 
hired unit employees (i.e., employees hired within the 
10(b) period) notice of their rights under 
Beck
 and Gen-
eral Motors
, prior to obligating them to pay dues under 
the union-security clause. III.  FINANCIAL DISCLOSURE ISSUES
 The judge found that the financial disclosure state-
ments given to the Pirlotts for 1988 and 1989 did not 
disclose any details beyond major categories of union 
expenditures, and therefore 
unlawfully failed to provide 
those employees with suffici
ent information so as to 
make an informed choice as 
to whether to challenge the 
figures.  Consequently, the judge found that the Respon-
dent violated 8(b)(1)(A) and (2).
7  Again applying the 
principles of 
California Saw
, we reverse the judge and 
find the Respondent™s disclosure statement was sufficient 
at this stage of the 
Beck objection process. 
In California Saw
, 320 NLRB at 230, the Board held 
that the standard by which a union™s conduct is measured 
when it exacts funds from objecting nonmembers under a 
union-security clause is the duty of fair representation.  
Id. at 228Œ230.  When nonmembers object to a union™s 
use of agency fees, the union must reduce the fee so that 
it reflects representational expenditures only.  The union 
also must apprise the objector of the percentage of fees 
being reduced, the basis for the calculation and the objec-
tors™ right to challenge the figures. 
Consistent with this precedent, 
California Saw
 requires 
the union to disclose to the objector a breakdown of its 

calculations by ﬁmajor categoriesﬂ of expenditures, des-
ignating which expenditures it claims are chargeable or 
nonchargeable to objectors.  The major categories must 
be sufficient ﬁto enable object
ors to determine whether to 
challengeﬂ a union™s claim that its designated expendi-

tures are for representational activities.  
California Saw
, 320 NLRB at 239; 
Teamsters Local 166 (Dyncorp Sup-
port Services)
, 327 NLRB 950, (1999). 
                                                                                            
                                                           
taken reasonable steps™ to notify employees of their 
Beck
 rights before 
they become subject to obligations
 under the union-security clause.ﬂ  
Weyerhaeuser
, 320 NLRB at 350, quoting 
California Saw & Knife
, supra.  The same holds true of their 
General Motors
 rights.  Id. 
7 Having found that Respondent gene
rally failed to provide sufficient 
information, the judge found no need
 to make a separate finding that 
the Respondent failed specifically to provide information about how 
money sent to the International, 
Wisconsin Joint Council 39, and the 
Central Conference of Teamsters is spent.  The General Counsel has 
excepted to the judge™s failure to make a finding on this point.
 Our dissenting colleague clai
ms that the information 
provided by the Union was insufficient, and complains 
that the majority imposes no burden ﬁof good faithﬂ on 
the union, ﬁor even of plausibility.ﬂ  He claims that, on 
the face of the information pr
ovided in response to the 
objections, the ﬁfigures [are] so inherently inconsistent 
that no reasonable person could conclude they were ac-

curate.ﬂ8  The argument proves too much.  The informa-
tion to be provided to objectors need only be sufficient to 

enable them to determine wh
ether to challenge the Un-
ion™s figures.
9  The information provided by the Union 
herein was clearly sufficient to
 enable an objector to de-
cide whether to challenge th
e Union™s figures.  Indeed, 
our dissenting colleague effectively concedes that the 

information provided was sufficient to enable him to 
question specific categories of expenditures.  If he, or an 
objector, has enough information to question specific 
categories, then surely he, or the objector, would be able 
to determine whether to challenge the Union™s calcula-
tion of chargeable expenses. 
Our dissenting colleague also contends that the 
Board™s standard permits a union to include, in its finan-

cial disclosure to objectors,
 numbers that bear no ﬁrela-
tion to reality.ﬂ  However, th
e Board in fact requires that 
the figures supplied by the union be ﬁverified by a de-

termination that the expens
es claimed were in fact 
made.ﬂ  This determination can be made by an independ-
ent audit or supported by a verified local presumption.  
See Television Artists AFTRA (KGW Radio)
, 327 NLRB 
474, 477 fn. 15 (1999).  The union™s duty of fair repre-
sentationŠwhich requires a union to act in good faithŠ
is met if it supplies its major categories of expenditures 
and supplies verified figures.  No allegation was made 
that the information provided herein was not properly 
verified, and we find that 
the major categories were pro-
vided. 
In essence, the dissent would require a union to give 
objectors much of the deta
iled evidence that properly 
arises only after a challenge has been filed.  Although a 
union must give objectors sufficient information for them 
to decide whether to challenge the union™s percentage 
figures, the union need not, at 
that stage, prove that its 
expenditures are chargeable to the degree asserted.  That 

burden is created only when
 the employee files a chal-
lenge to that figure.  
Price v. Auto Workers
, 927 F.2d 88, 
94 (2d Cir. 1991).  See 
Abrams v. Communications 
Workers, 59 F.3d 1373, 1381 (D.C. Cir. 1995).  There-
fore, we do not agree with the judge that the Respon-
 8 We must assume that ﬁaccurateﬂ pertains to the correctness of allo-
cating expenses as chargeable or nonchargeable.  Neither the General 
Counsel nor the dissent contends that the union™s expense information 
is inaccurate in any other sense.  In particular, they make no argument 

that the union did not spend the amounts indicated in the categories 
indicated. 9 After any such challenge, the Un
ion will be required to establish 
the representational basis for its claims. 
 TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 31dent™s financial disclosure was inadequate because the 
categories were not sufficiently explained or detailed.  
Rather, in accord with 
California Saw
, we find that the 
Respondent has satisfied its initial disclosure obligations 
with respect to all major categories of expenditures.
10  The 
Respondent provided a financial accounting which desig-nated the expenditures that it had incurred during the pre-
vious calendar year and the percentage of each expenditure 
that it claimed was chargeab
le.  The accounting that the 
Respondent furnished the objectors, together with a sup-
porting schedule further breaking down the expenditures 
into the major categories, comports with 
California Saw™s
 requirement of ﬁmajor categoryﬂ information.
11   Our colleague suggests that the Union™s information 
was wholly unreliable.  For example, he says that the 
union reported a nonchargeable expenditure for educa-
tion and publicity and yet the union claimed that all ﬁsal-
aryﬂ expense was chargeable.  Our colleague says that 

this cannot be so, i.e., there had to be 
some salary expen-diture for education and publicity.  We disagree.  It is at 

least possible that a contractor was hired to do the educa-
tion and publicity.  If the employee objector doubts this, 
he can file a challenge, and the Union will be put to its 
proof. 
IV. CHARGEABILITY ISSUES
 The complaint also alleged that the Respondent unlaw-
fully charged the Charging Parties for activities outside 
of the bargaining unit.  The judge dismissed the allega-
tion.  He relied, inter alia, on 
Lehnert v. Ferris Faculty 
Assn., 500 U.S. 507 (1991), a public sector case.  The 
Supreme Court there held that a union may charge ob-

jecting employees for ﬁactivities [that] were not per-
formed for the direct benefit of the objecting employees™ 
bargaining unit . . . [as long as there is] some indication 
that the payment is for servic
es that may ultimately inure 
to the benefit of the members of the local union by virtue 
of their membership in the pa
rent organization.ﬂ  Id. at 
524.  The judge here reasoned that ﬁcommon sense dic-
tatesﬂ that the Respondent 
could therefore properly 
charge organizational and representational expenses for 

other units of employees of employers in the same or 
similar industries.  He declined, however, to extend this 
reasoning to the chargeability of expenses in regard to 
the Respondent™s representation of units of public-sector 
                                                          
                                                           
10 For the reasons set forth in Teamsters Local 166 (Dyncorp Sup-
port Services), supra, 327 NLRB at 953, 954, we find no merit in ar-
guments by the General Counsel in exceptions or by our dissenting 
colleague that the Respondent™s disc
losure of per capita expenses was 
unlawfully vague without a breakdown
 of how affiliated labor organi-
zations spent the money forward to 
them.  It was sufficient for the 
Respondent to inform objectors of the ﬁper capita taxﬂ that was for-
warded to these bodies, as well as the proportion that was spent on 
nonrepresentational functions. 
11 The ﬁmajor categoriesﬂ included: ﬁper capita tax, salaries, expense 
allowance, contributions, benefits, pr
ofessional fees, taxes, meeting and 
committee, automobile, out-of-town 
travel, education and publicity, 
stewards, building maintenance, and administrative expenses.ﬂ 
employees.  The judge found that the Respondent, by not 
segregating the representational expenses of public sector 
employees, improperly assessed the Charging Parties for 
these expenses.  The judge also found that the Respon-
dent™s 1988 financial disclosure statement that only 1.1 
percent of all their expenses was nonchargeable was ﬁso 
implausible as to be a per se violation.ﬂ 
The General Counsel asserts that under 
Ellis v. Rail-
way Clerks, 466 U.S. 435 (1984), a decision interpreting 

the Railway Labor Act, any expenses spent outside the 

relevant unit are nonchargeable.  Since organizing ex-
penses are, by definition, spent outside the relevant (al-
ready-organized) unit, they 
are nonchargeable (according 
to the General Counsel™s view).  The Charging Parties, 

inter alia, assert that the 
record contains no empirical 
evidence to suggest that organizing activity could actu-
ally benefit already-represen
ted employees.  Finally, the 
Union, while asserting that the judge correctly found 
organizing expenses to be germane under the Court™s 
rationale in 
Lehnert
, supra, also noted that the judge re-
fused to allow it any significant opportunity to present 
evidence demonstrating the interaction of various bar-
gaining units represented by the Union and how such 
activities have a direct impact on the Union™s ability to 
represent individual bargaining units.  
For the reasons discussed belo
w, we find that the is-
sues pertaining to the chargeability of union expenses for 

activities outside the bargaining unit, including organiz-
ing expenses and expenses attributable to the representa-
tion of public sector employees, shall be severed from 
the instant proceeding and rema
nded to the judge.  At the 
time this case was litigated, the Board had not issued its 

decision in California Saw
 defining the 
Beck
 obligations 
of unions in general or, specifically, the standard to be 
applied in determining the chargeability of union expen-
ditures.  With respect to the latter, the Board in
 Califor-
nia Saw
 held that the legality of charging objectors for a 
particular union expense depends on ﬁwhether they are 

germane to the union™s role in collective bargaining, con-
tract administration, and grievance adjustment.ﬂ  320 
NLRB at 239.  The Board further held that a union does 
not act unlawfully by charging objectors for representa-
tional expenses on other than a unit-by-unit basis (id. at 
237);
12 nor does it act unlawfully ﬁby charging . . . for 
litigation expenses as long as 
the expense is for ‚services 
that may ultimately inure to the benefit of the members 

of the local union by virtue of their membership in the 
parent organization.™ﬂ  Id. at 239, citing 
Lehnert v. Ferris 
Faculty Assn.
, 500 U.S. 507, 524 (1991).
13  12 See also Communications Workers Local 8403 (Pacific Bell)
, 322 
NLRB 142, 143Œ144 (1996), enfd. sub nom. 
Finerty v. NLRB
, 113 F.3d 
1288 (D.C. Cir. 1997). 
13 Member Hurtgen does not agree that a union representing a unit 
can charge for litigation expenses incu
rred in other units.  See dissent in 
California Saw & Knife Works
, 320 NLRB 224, 239 fn. 78 (1995), 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32As for organizing expenses, although the General 
Counsel and our dissenting colleague urge a per se ap-
proach based on 
Ellis, the Board has yet to decide their 
chargeability to objectors.  In 
Connecticut Limousine 
Service
, 324 NLRB 633, 637 (1997), a Board majority 
identified several questions relevant to that determination 
including, for example, wh
ether the expenditures for 
organizing were necessary to ﬁpreserve uniformity of 
labor standards in the organi
zed workforceﬂ as asserted 
by the union therein and ﬁwhat kinds of employers, either 
in the Employer™s specific industry or in competing in-
dustries, the Union might attempt to organize in order to 
preserve uniform labor standards.ﬂ
14 In the absence of this defining precedent at the time 
that the instant dispute arose,
 we find it appropriate to 
sever these chargeability issues from this proceeding and 
remand them to the judge for 
further proceedings, includ-
ing, if necessary, a reopenin
g of the hearing to adduce 
additional evidence, and for the issuance of a supplemen-

tal decision containing findings of fact, conclusions of 
law, and a recommended Order.  In deciding the charge-
ability of these expenses, the judge shall consider the 
questions deemed relevant by the Board in 
Connecticut 
Limousine.
15 V.  REQUIRED APPEAL PROCEDURE
 Finally, the General Counsel alleged that the Respon-
dent improperly required the 
objectors who wish to chal-
lenge Respondent™s chargeability determination to first 

exhaust an internal union ap
peals procedure.  The Gen-
eral Counsel contends that this requirement improperly 
delayed the objector™s access to 
a neutral arbitral process. 
The judge relied on the Supr
eme Court™s decision in 
Chicago Teachers AFT Local 1 v. Hudson
, 475 U.S. 292 
(1986), in finding the appeal procedure to be lawful be-

cause it provides for a ﬁpromp
t decisionﬂ by the Respon-
dent™s Executive Board before allowing for a further ap-
                                                                                            
                                                           
enfd. 133 F.3d 1012 (7th Cir. 1998), cert. denied sub nom. mem. 
Strang v. NLRB
, 525 U.S. 813 (1998). 
14 The Board remanded these questions to an administrative law 
judge for further record development and for issuance of a supplemen-
tal decision setting forth to what extent, if at all, organizing expenses 
are chargeable to objectors.  However, subsequent to issuance of the 
decision in Connecticut Limousine
, the case was settled and, hence, no 
supplemental judge™s decision will be forthcoming. 
Our colleague has decided that 
organizational expenses are not 
chargeable.  We will resolve that issu
e after consideration of all of the 
evidence as well as the briefs submit
ted in this case or another appro-
priate case.  Our colleague would reso
lve that issue before such consid-eration.  We would not do so. 
15 We do not adopt the judge™s determination that a per se violation 
can be found here solely on the basi
s of the percentage of expenditures 
that a union claims are not chargeab
le as representational costs.  A 
union does not violate the Act if it satisfies its burden of establishing 
that its expenditures are charg
eable to the degree asserted.  
California Saw, 320 NLRB at 242.  Nor we do pass on the judge™s finding that a 
per se violation can be found on the basis that expenses incurred in the 
representation of public sector empl
oyees could not have inured to the 
benefit of employees in the Schreiber unit.  
peal to a neutral arbitrator. 
 The judge also
 found this 
procedure to be ﬁfair and reasonable.ﬂ 
In adopting the judge™s finding, we rely solely on the 
appeal procedure™s appropriateness under the Respon-
dent™s duty of fair representation to the employees which 
it represents.  
California Saw
, 320 NLRB at 230 (unions™ 
obligations under 
Beck
 are measured by duty of fair rep-
resentation).  We find that the appeal procedure at issue 
is not arbitrary, discriminatory, or in bad faith.  
Vaca v. 
Sipes
, 386 U.S. 171 (1967); 
Air Line Pilots v. O™Neill
, 499 U.S. 65 (1991).  In so finding, we rely especially on 

the appeal procedure™s expedient time deadlines, which 
result in only a minimal delay before a challenge is heard 

by a neutral arbitrator.
16  Further, such an expeditious 
step fosters the possibility that corrective action may 
occur within the union to resolve the challenge.  See 
Lancaster v. Air Line Pilots
, 76 F.3d 1509, 1522 (10th 
Cir. 1996). 
AMENDED 
REMEDY
 Having found that the Respondent violated Section 
8(b)(1)(A) of the Act, we shall order it to cease and de-
sist and take certain affirmative action that will effectuate 
the policies of the Act.
17  In accordance with 
California 
Saw, we shall order the Respondents to provide notice in 
writing to all bargaining unit employees of their rights 
under 
Beck and NLRB v. General Motors
, 373 U.S. 734 
(1963).
18  The 
Beck notice shall contain sufficient infor-
mation, for each accounting period covered by the com-
 16 We note that the complaint alleges only the unlawfulness of ﬁim-
properly 
delaying a challenger™s access to a neutral arbitral processﬂ by 
requiring the challenger to first exha
ust an internal union appeals pro-
cedure.  For the reasons stated here, 
we find that the procedure in dis-
pute does not unlawfully delay the challenge.  The complaint did not 
allegeŠand the General Counsel did not litigateŠthe theory that either 
the appeal or arbitration procedures were unlawful because they were 
mandatory or threatened the loss of
 challenge rights for failing to fol-
low them.  See 
Abrams v. Communications Workers
, 59 F.3d 1373, 
1382 (D.C. Cir. 1995) (requiring objectors to exhaust union-provided 
arbitration before filing 
legal action violates duty of fair representation 
by limiting choice of 
forum).  See also 
Air Line Pilots Assn. v. Miller, 523 U.S. 866 (1998) (objectors need not exhaust arbitral remedy before 

filing legal action).  Contrary to our dissenting colleague, we do not 
find that the cited precedent implies a 
per se rule that there can be no 
reasonable requirement to follow an internal challenge procedure ab-
sent an express agreement between 
the Union and the objector.  In any 
event, we reiterate that the complain
t here does not present this issue, 
directly or collaterally. 
17 In agreeing with this dismissal, Member Hurtgen notes that the 
Respondent informed objectors of the ﬁper capita taxﬂ that was for-
warded to these bodies, as well as the proportion that was spent on 
nonrepresentational functions. 
18 The General Counsel does not allege
, as a separate violation, the 
failure of the Respondents to notify unit employees of their 
General Motors rights.  As stated in 
California Saw, however, ﬁ
Beck rights 
accrue only to nonmembers.  Thus, in
 order to fully inform nonmember 
employees of their 
Beck rights, a union must tell them of this limitation 
and must tell them of their 
General Motors
 right to be and remain 
nonmembers.ﬂ  320 NLRB at fn. 57.  
Weyerhaeuser expressly extended 
this concomitant notice obligation to all unit employees, including 
ﬁthose who are still full union memb
ers and who did not receive those 
notices before they became members.ﬂ  320 NLRB at 349. 
 TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 33plaint, to enable those employees to decide intelligently 
whether to object.  See, e.g., 
California Saw
, supra, 320 
NLRB at 233.  We shall also order the Respondent to 

notify in writing those employees whom it initially 
sought to obligate to pay dues or fees under the union-
security clause on or after Ma
y 8, 1989, of their right to 
elect nonmember status and to make 
Beck objections 
with respect to one or more of the accounting periods 

covered by the complaint.  With respect to any such em-
ployees who, with reasonab
le promptness after receiving 
their notices, elect nonm
ember status and file 
Beck objec-tions with respect to any of those periods, we shall order 
the Respondent, in the comp
liance stage of the proceed-
ing, to process their objections, nunc pro tunc, as it 

would otherwise have done, in accordance with the prin-
ciples of California Saw
.  The Respondent shall then be 
required to reimburse these objecting nonmember em-

ployees for the reduction in th
eir dues and fees, if any, for nonrepresentational activities that occurred during the 
accounting period or periods c
overed by the complaint in 
which they have objected.
19 AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for Conclusions of Law 3 and 
4: 
ﬁ3. The Respondent, by failing to notify unit employ-
ees, when it first sought to obligate them to pay fees and 
dues under a union-security clause, of their right to be 
and remain nonmembers; and of the right of nonmembers 
under 
Communications Workers v. Beck
, supra, 487 U.S. 
735, to object to paying for union activities not germane 
to the Union™s duties as bargaining agent, and to obtain a 
reduction in fees for such activities, has violated Section 
8(b)(1)(A) of the Act. 
ﬁ4. The Respondent has not otherwise violated the 
Act.ﬂ  ORDER The National Labor Relations Board adopts the rec-
ommended order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Teamsters Local 75, affiliated with the In-
ternational Brotherhood of 
Teamsters, AFLŒCIO, Green 
Bay, Wisconsin, its officers, agents, and representatives, 
shall 
1. Cease and desist from 
(a) Failing to notify unit employees, when they first 
seek to obligate them to pa
y fees and dues under a union-
security clause, of their right to be and remain nonmem-

bers; and of the rights of nonmembers under 
Communi-
cations Workers v. Beck
, 487 U.S. 735 (1988), to object 
to paying for union activities not germane to the Union™s 
                                                          
                                                           
19 Member Hurtgen notes that this reimbursement remedy cannot be 
fully effectuated until a resolution of
 the issues of whether organiza-
tional and other expenses are charg
eable.  Accordingly, absent settle-
ment of this matter, he would require
 that the relevant portion of money 
be placed in escrow, pending resolution of the issues. 
duties as bargaining agent, and to obtain a reduction in 
fees for such activities. 
(b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Notify all unit employees in writing of their right to 
be or remain nonmembers; and of the rights of nonmem-

bers under 
Communications Workers v. Beck
, supra, to 
object to paying for union activities not germane to the 
Union™s duties as bargaining agent, and to obtain a re-
duction in fees for such activities. 
(b) Notify in writing those employees whom the Re-
spondent initially sought to obligate to pay dues or fees 

under the union-security clause on or after May 8, 1989, 
of their right to elect nonmember status and to make 
Beck objections with respect 
to one or more of the ac-
counting periods covered by the complaint. 
(c) With respect to any employees who, with reason-
able promptness after receiving the notices prescribed in 
paragraph 2(c), elect nonmember status and file 
Beck objections, process their objections in the manner set 

forth in the amended remedy. 
(d) Reimburse, with interest, nonmember bargaining 
unit employees who file objections for any dues and fees 
exacted from them for nonrepresentational activities in 
the manner prescribed in the remedy section of this deci-
sion. (e) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all records necessary to analyze the amount of 
reimbursement to be paid union nonmember bargaining 
unit employees who file objections under 
Communica-
tions Workers v. Beck
, supra, with the Union. 
(f) Within 14 days after service by the Region, post at 
its business offices and meeting halls copies of the at-
tached notice marked ﬁAppendix.ﬂ
20  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 34, after being signed by the Respondent™s author-
ized representatives, shall 
be posted by the Respondent 
immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees and members are customar-

ily posted.  Reasonable steps shall be taken to ensure that 
the notices are not altered, defaced, or covered by any 
other material. 
(g) Furnish signed copies of
 the notice to the Regional 
Director for posting by Schr
eiber Foods, if willing, at 
places on its premises where notices to employees are 

customarily posted.  Copies of that notice, to be fur-
 20 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34nished by the Regional Director, shall, after being signed 
by the Respondent™s authorized representatives, be re-
turned to the Regional Director for disposition by him. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the complaint allegations 
pertaining to the chargeability of union expenses for ac-

tivities outside the bargaining unit to 
Beck objectors are 
severed from this proceeding and remanded to the judge 

for further proceedings consiste
nt with this Decision and 
Order. 
IT IS FURTHER ORDERED 
that the judge 
shall prepare 
and serve on the parties a supplemental decision contain-
ing credibility resolutions, findings of fact, conclusions 
of law, and recommendations Order.  Following service 
of the supplemental decision on the parties, the provi-
sions of Section 102.46 of the Board™s Rules and Regula-
tions shall apply. 
 MEMBER BRAME
, concurring in part and dissenting in part. 
In this case, two employees, Sherry Lee Pirlott and 
David Pirlott, working under a union-security clause, 
resigned their union membership
1 and objected to finan-
cially supporting union activities not related to represent-
ing them.
2  The union reduced their monthly service fee 
                                                          
                                                                                             
1 In so doing, they exercised rights accorded them under the Su-
preme Court™s interpretation of th
e National Labor Relations Act in 
NLRB v. General Motors Corp.
, 373 U.S. 734 (1963).  In 
General Motors, the Court described the ﬁmembe
rship obligationﬂ owed under 
Sec. 8(a)(3) of the Act by a unit em
ployee to the bargaining representa-
tive as membership ﬁwhittled down to its financial core.ﬂ  Id. at 742. 
Sec. 8(a)(3) of the Act provi
des in pertinent part that: It shall be an unfair labor practice for an employerŠ 
by discrimination in regard to hire or tenure of employment 
or any terms or condition of empl
oyment to encourage or discour-
age membership in any labor organization: 
Provided
, That noth-
ing in this Act . . . shall preclude an employer from making an 
agreement with a labor organizatio
n . . . to require as a condition 
of employment membership therein on or after the thirtieth day 
following the beginning of such employment or the effective date 
of such agreement, whichever is th
e later, (I) if such labor organi-
zation is the representative of the employees as provided in sec-
tion 9(a), in the appropriate collective bargaining unit covered by 
such agreement when made . . . . 
Provided further
, That no em-
ployer shall justify any discrimination against an employee for 
nonmembership in a labor organiza
tion . . . if he has reasonable 
grounds for believing that membersh
ip was denied or terminated 
for reasons other than the failure 
of the employee to tender the pe-
riodic dues and the initiation fees uniformly required as a condi-

tion of acquiring or retaining membership.  
2 In 
Communications Workers v. Beck
, 487 U.S. 735 (1988), the Su-
preme Court held that, although Sec. 8(a)(3) allows unions and em-
ployers to negotiate agreements pr
oviding that all unit employees shall 
pay dues and fees regardless of formal membership, a union lacks 
authority under Sec. 8(a)(3) to collect from objecting nonmembers fees 
and dues beyond those necessary as 
the exclusive bargaining represen-tative of the employees, and violates its duty of fair representation by 

expending such funds on activities unre
lated to its role as the bargain-ing representative.  The Court concluded that its decision in 
Machinists 
slightly, and sent each a docu
ment purporting to differen-
tiate between funds spent on representational and non-
representational activities.  The information, to which the 
law entitled the employees,
3 should have enabled them to 
decide whether to challenge the union™s figures, or to be 
reasonably satisfied that the 
reduction was ap
propriate.  
The Pirlotts were not satisfied that they could make such 
a decision based upon the information furnished.  Reject-
ing the Union™s in-house dispute resolution mechanism, 
they filed charges with the Board against the Union, al-

leging, among other things, that it had failed to provide 
timely and sufficient information regarding its expendi-
tures.  The judge agreed with the Pirlotts, found that the 
Union had thereby violated Section 8(b)(1)(A) and (2) of 
the Act,
4 and ordered it, among other things, to post a 
notice pledging to ﬁprovide objecting nonmembers with 
a yearly financial disclosure form listing our expenses 
with sufficient information and clarity for them to make 
an informed choice as to wh
ether they should object to any of the expenses contained therein.ﬂ  My colleagues, 
reversing the judge, find that the information satisfied the 

Union™s duty to the employees, despite the presence in 
the document of facial cont
radictions rendering accuracy 
impossible.   
I would adopt the judge with respect to his finding that 
the Union™s disclosure was inadequate.
5  I find that my 
colleagues™ approval of what passes here for the informa-
tion a union must provide to objecting nonmembers vio-
lates the letter and the spirit of the Supreme Court hold-
 v. Street, 367 U.S. 740 (1961), which made essentially the same hold-
ing under the Railway Labor Act (RLA
), is controlling for cases arising 
under the National Labor Relations Act.  The Court found that Sec. 2, 

Eleventh of the RLA and Sec. 8(a)(3
) are identical in all material re-
spects.  After 
Beck
™s limitation on a union™s statutory authority to collect 
funds for nonrepresentational purpose
s, and its holding that a union™s 
expenditure of such funds constituted a breach of the duty of fair repre-
sentation, it logically follows that the collection of such funds from 
objecting nonmembers is a violation of Sec. 8(b)(1)(A).  
3 Chicago Teachers AFT Local 1 v. Hudson
, 475 U.S. 292 (1986); 
Abood v. Detroit Board of Education
, 431 U.S. 209 (1977).  See also 
California Saw & Knife Works
, 320 NLRB 224, 239Œ240 (1995), enfd. 
sub nom. 
Machinists v. NLRB, 133 F.3d 1012 (7th Cir.1998), cert. 
denied sub nom.  mem. 
Strang v. NLRB
, 525 U.S. 813 (1998). 
4 Sec. 8(b) reads, in pe
rtinent part, as follows: 
It shall be an unfair labor practice for a labor organization or 
its agentsŒ  (1) to restrain or coerce (A) em
ployees in the exercise of the 
rights guaranteed in Section 7: 
Provided,
 That this paragraph shall 
not impair the right of a labor 
organization to prescribe its own 
rules with respect to the acquisition or retention of membership 
therein.   . . . . 
 (2) to cause  or attempt to cause
 an employer to discriminate 
against an employee in violation of subsection (a)(3).
 5 I would dismiss the 8(b)(2) allegation against the Union, however, 
as I find no evidence that the Union sought to ﬁcause or attempt to 
cause [Schreiber] to discriminate against an employee in violation of 
subsection (a)(3)ﬂ with respect to a
ny employee, as that section prohib-
its.  TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 35ings on which the judge relied and which form the basis 
of the law governing this case.  I view this case as impor-
tant, not simply because ba
sic employee rights are in-
volved, but also because, in its decision today, the major-
ity has set a standard for a union™s financial disclosure to 
objectors so low that virtually any document will suffice 
as long as it lists the general categories on which the un-

ion spends its dues incomeŠcategories as general as 
ﬁsalaries,ﬂ ﬁexpense allowance,ﬂ and ﬁadministrativeﬂŠ
and puts numbers next to them.  Finding that a union 
takes on the burden of proof regarding how its expendi-
tures are allocated only at th
e challenge stage, the Board 
imposes on the labor organization at the objection stage 

no burden, not of good faith, or even of plausibility.
6  Regardless of whether its numbers bear any relation to 
reality, the union will have met what the Board, in fol-
lowing 
California Saw & Knife Works
, has set as its 
standard for the duty of fair representation.
7 Further, 
where, as here, the Union has refused to permit the par-
ties to go to arbitration because the Pirlotts have declined 
to participate in a process to which they did not agree, 
the union will have evaded any review of the figures it 
gave the Pirlotts.
8  If the majority holds that the union 
                                                          
                                                                                             
6  The Supreme Court, Federal cour
ts, and the Board have placed on 
unions the burden of providing certa
in financial information to non-
member objectors.  In 
California Saw & Knife
, supra, for example, on 
which the majority relies, the Boar
d required that major categories of 
expenditures be provided objectors. If 
an objector decides to challenge the figures provided, then the union bears the burden of proof for show-
ing that the figures it provided accu
rately show the breakdown between 
chargeable and nonchargeable.  320 NLRB at 242.  
7 The duty of fair representation is a court-constructed principle 
which affords employees relief from
 conduct by their bargaining repre-
sentative that is ﬁarbitrary, discriminatory, or in bad faith.ﬂ 
Vaca v. 
Sipes, 386 U.S. 171, 190 (1967).  Originally formulated by the Supreme 
Court in Steele v. Louisville & N.R. Co
., 323 U.S. 192, 199Œ203 (1944), 
the duty of fair representation states
 that the union, as the exclusive 
representative of all employees in a unit, owes each employee a duty to 

exercise honesty of purpose and good faith in statutory dealings.  
Vaca 
v. Sipes
 arose under Sec. 301 of the Labor Management Relations Act, 
which accords Federal courts jurisd
iction over suits by and against 
labor organizations, including some by employees.  A Sec. 301 suit 
does not involve the issue of whether a union has violated Sec. 
8(b)(1)(A), and thus does not consid
er whether a union has ﬁrestrained 
or coercedﬂ an employee within th
e meaning of Sec. 8(b)(1)(A).  
The Board concluded that the duty of fair representation could be 
enforced through an unfair labor 
practice proceeding alleging a viola-
tion of Sec. 8(b)(1)(A) of the Act in 
Miranda Fuel Co
., 140 NLRB 181 
(1962), enf. denied 326 F.2d 172 (2d Cir. 1963), as well as other cases.  

The Board derived the right from the Sec. 7 right to ﬁbargain collec-
tively through representatives of one™s own choosing,ﬂ and concluded 
that Sec. 8(b)(1)(A) ﬁprohibits la
bor organizations, when acting in a 
statutory representative capacity, from taking action against any em-
ployee upon considerations or classi
fications which are irrelevant, 
invidious, or unfair.ﬂ  Id. at 185.  ﬁAlthough there is no explicit statu-

tory requirement of ‚fair representation,™ the Board and the courts have 
declared a violation of the duty to be a violation of Sec. 8(b)(1)(A).ﬂ  
NLRB v. Teamsters
, 778 F.2d 207, 213 (5th Cir. 1985), and cases cited 
there. 8 The complaint also alleged that 
that the Union had violated Sec. 
8(b)(1)(A) by failing to provide the ob
jectors with timely and sufficient 
information regarding expenditures ma
de by the International.  The judge found that the union failed to 
provide information regarding the 
takes on a burden of proof only at the challenge stage, 
and the union bars the object
or from arbitrating a chal-
lenge, then it remains for the Board to put the union to 

the proof that the majority
 imposes at the challenge 
stage. This case also involves several other allegations of 
violations of the Act. The majority adopted the judge™s 
dismissal of the allegation that the Union violated Sec-
tion 8(b)(1)(A) and (2) by maintaining a collective-
bargaining agreement with a union-security clause re-
quiring employees to be members of the Union in good 
standing.  Like my colleagues, I would dismiss the alle-
gation that 8(b)(1)(A) and (2) were violated under 
Marquez v. Screen Actors
,9 in which the Supreme Court 
upheld the facial validity of a similar clause. 
I did not participate in the Board™s decision in 
Califor-
nia Saw & Knife Works
, supra, and I express no opinion 
with respect to the correctne
ss of the Board™s implemen-
tation there of 
Beck and related Supreme Court prece-
dent.  However, on the basis of 
Hudson
, supra, and 
Marquez
, supra, I agree with my colleagues™ reversal of 
the judge™s dismissal of the allegation that the Union 

violated Section 8(b)(1)(A)
 by not affirmatively notify-
ing employees of their 
Beck and 
General Motors
 rights.
10  The complaint also alleged that notice to objectors was 
inadequate because the information given contained ex-
penses incurred in organizing other units and in provid-
ing services to units other than the objectors™ own. The 
complaint further alleged that the Union required objec-
tors who wished to challenge its determination of the 
breakdown of chargeable and nonchargeable expendi-
tures to exhaust an internal union appeals procedure, 
thereby unlawfully delaying a challenger™s access to neu-
tral arbitration.   
With respect to expenditures outside the unit, the judge 
found that the Union could charge objectors for organiza-

tional and collective bargaining expenses for other units, 
and he found no violation of Section 8(b)(1)(A) or (2), 
except for expenses related to public sector units.  Thus, 
he found that the Union violated Section 8(b)(1)(A) and 
(2) only in the latter respect.  The majority severs and 

remands allegations relating to extra-unit expenditures, 
including those relating to organizing expenses and ex-
penses related to public-sector units, to ascertain whether 
 funds the union forwards to the International, but he did not make a 
separate finding that the union viol
ated Sec. 8(b)(1)(A) by failing to 
provide such information.  See fn. 15, infra. 
9 525 U.S. 33 (1998).   
10 In 
Hudson
, supra, the Supreme Court fo
und that ﬁbasic considera-
tions of fairness . . . dictate that 
potential objectors be given sufficient 
information to gauge the 
propriety of the union™s feeﬂ; this statement 
covers the initial notice to any unit employee.  475 U.S. at 306.  In 
Marquez, supra, the Supreme Court stated that ﬁ[t]here is no disagree-
ment about the substance of the union™s obligations: If a union negoti-
ates a union-security clause, it must
 notify workers that they may sat-
isfy the membership requirement by paying fees to support the union™s 

representational activities.ﬂ  525 U.S. at 40. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36such expenditures are properly chargeable to objectors.  
Finally, both the judge and th
e majority agree that the 
Union did not violate Section 8(b)(1)(A) and (2) of the 

Act by maintaining its internal dues objection resolution 
procedure, as it was fair and reasonable under 
Chicago 
Teachers Local 1 v. Hudson
.11 I disagree with some of the results reached by my col-
leagues.  I would find that the Union violated Section 
8(b)(1)(A) by including expenses incurred in 
organizing 
other units, both in the public and private sector, as 
chargeable.  Further, I agree with the judge that the ex-
penditures for representing the public-sector units were 
not chargeable to objectors and I would find that the Un-
ion violated Section 8(b)(1)(A) by including these ex-
penditures as chargeable.  Like my colleagues, I would 
sever and remand for findings of fact the issue of 
whether the Union could show
 that extra-unit expendi-
tures in (other than organizing expenses) the 
private sec-tor
 inured to the benefit of the Pirlotts™ unit.  Finally, I 
would find that the Union violated Section 8(b)(1)(A) by 
its attempt to require the Pirlotts to abide by its internal 
dispute resolution procedure.
 12    I. The essential facts are undisputed.  The union repre-
senting the bargaining unit here, and named in the com-
plaint, is Teamsters Local 75, affiliated with the Interna-
tional Brotherhood of Teamsters, AFLŒCIO.  For nearly 
50 years, the Union has represented a production and 
maintenance unit at the Employer™s cheese plant in 
Green Bay, Wisconsin.  Alt
ogether, the Union represents 
about 4000 employees in 143 bargaining units; about 15 
percent of the represented employees are, like the Charg-
ing Parties, employed in the dairy industry, with less than 
40 percent in other food industry enterprises.  The Union 
also represents, among other occupations, public sector 
employees.  The Union pays per capita fees to its Inter-
national, to the Wisconsin Joint Council 39, and to the 
Teamster Central Conference.  It has 7 officers and 11 
employees, including 6 business agents, of whom 2 are 
assigned to dairy units, like that involved here.  At all 
relevant times, the unit employees at Schreiber worked 
under a union-security clause. 
The Charging Parties, Sherry Lee Pirlott and David 
Pirlott, were the only nonmembers of the Union in the 
Schreiber unit.  Both S. Pirlott and D. Pirlott joined the 
Union when they began work at Schreiber.  They re-
signed on September 20, 1989,
13 by a joint letter, in 
which they also objected to ﬁpaying for any noncollec-
tive bargaining activity.ﬂ  By an October 19 letter, the 
Union™s secretary-treasurer, Fr
ed Gegare, gave effect to 
                                                          
                                                           
11 475 U.S. 292 (1986). 
12 I would dismiss the allegations that the Union violated Sec. 
8(b)(2), with respect to
 chargeability and dispute resolution, for lack of 
evidence that the Union caused or attempted to cause the employer to 
discriminate against an employee in
 violation of Sec. 8(a)(3).  
13 Unless otherwise noted, all subs
equent dates shall be in 1989. 
their resignations, acknowle
dged their right to object, 
and informed the Pirlotts th
at ﬁ[a]ccording to our most 
recent audit, 1.1% of Local 
75™s expenditures were spent 

on [nonrepresentational] activities during the last year.  
This letter provides you with detailed information con-
cerning the breakdown between representational and 
nonrepresentational expenses.ﬂ  Attached was one page, 

entitled ﬁSchedule of Expenses and Non-chargeable Ex-
penses Year Ended December 31, 1988,ﬂ and reproduced 
in full by the judge.  The 
attachment contained 14 cate-
gories, showing a total budget of $1,088,897, with 
$11,536 for n
onchargeable activities, split among three 
categories: ﬁContributionsﬂ 
($700Šall nonchargeable), 
ﬁPer Capita Taxﬂ ($253,202Š$6299 nonchargeable), 
and ﬁEducation and PublicityﬂŠ($19,127Š$4537 non-
chargeable).  In addition, the letter informed the Pirlotts 
of the Union™s procedure for challenging its chargeability 
determinations: the nonmember must challenge the dis-
closure statement within 14 days, after which the Un-
ion™s executive board has 14 days to hear and decide the 
challenge.  If he is not satisfied, the challenger must ap-
peal, within 10 days, to a neutral arbitrator, jointly cho-
sen by the Union and the challenger.   
On November 1, the Pirlotts wrote the Union, protest-
ing that the disclosure was ﬁwoefully inadequate,ﬂ and 
ﬁtells us nothing about how Local 75 arrived at these 
figures . . . . Finally, your October 19 letter provides 
no information about the Teamst
ers International, the AFLŒ
CIO, and all of the other groups with which Local 75 is 

affiliatedﬂ (emphasis in original).  The Pirlotts further 

rejected the Union™s internal
 appeal procedure, and de-
manded an escrow of all their fees.   
By a November 8 letter, Gegare repeated that the non-
chargeable percentage of the Union™s expenses was 1.1 

percent, and that the Union would escrow the money.  He 

also informed them that at th
e end of the new fiscal year 
the Union would notify them of their opportunity to ob-
ject.14  Both of the Pirlotts received a reduction in their 
dues and a refund of $1.65.  
II. As noted above, the judge found that the Union had 
violated Section 8(b)(1)(A) in failing to provide adequate 
financial disclosure to the Pirlotts.  He found that the 
union™s allegation that only 1.1 percent of their expenses 
were nonchargeable ﬁso implausible as to be a per se 
violation.ﬂ  He dismissed the allegation that the Union 
violated the Act by failing to provide the Pirlotts with 

information about the International, an agent of the Un-
ion, on the technical ground 
that the evidence was insuf-ficient to establish that agency.  The judge strongly stated 
his view, however, that the Union was obligated to in-
  14 The judge credited Gegare™s testimony that he followed up on 
their objection and wrote further letters to them and to Schreiber alter-
ing the amount of their deductions according to the amount the Union 
had determined was nonchargeable. 
 TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 37form the Pirlotts and other potential objectors respecting 
how the money forwarded to the affiliated organizations 
is spent.  In view of his finding of a per se violation, 
however, he considered a finding of a separate violation 
unnecessary. 
I agree with the judge, with the exception that I would 
also find that the Union sepa
rately violated the Act by 
failing to provide information with respect to the per 
capita funds passed on to the International.
15  As, under 
certain circumstances, it may not be impossible for a 
union (such as an independent) to have yearly expenses 
that are 98.9 percen
t, or even 100-percent chargeable, I 
will not base my conclusion on the percentages declared 
by the Union,
16 but rather on the document™s facial in-
consistencies.  These inconsistencies would certainly 
alert a careful objector to th
e unsatisfactory nature of the 
figures the Union had given him; but it is the Union™s 

obligation to provide sufficient information for the objec-
tor to decide whether to challenge the figures, not to pro-
vide figures so inherently inconsistent that no reasonable 
person could conclude that 
they were accurate.  The Un-
ion™s obligation, then, is one of positive action, or com-
mission; it is not satisfied, as the majority here appears to 
believe, by omission.  
The law governing the information the Union must 
provide the Pirlotts as objecting nonmembers has its ori-

gins in suits in the public sector and under the Railway 

Labor Act (RLA) challenging the constitutionality of 
union and agency shops, on the ground, among others, 
that exaction of dues to support activities not germane to 
collective bargaining violates employees™ First Amend-
ment rights.
17  The Supreme Court 
held that agency 
shops were permitted under the RLA and the Constitu-

tion only insofar as employ
ees who objected to the ex-
penditure of their funds on nonrepresentational activities 
were shielded from the compulsion to support them.
18  In 
                                                          
                                                                                             
15 A strict agency relationship betw
een a local union and its affiliated 
organizations is not necessary for a finding that, if the local is the entity 
responsible for providing financia
l information to objectors, and it 
partially or fully subsidizes the af
filiate with revenue obtained from 
dues, then it is obligated to provide information concerning the affili-
ate™s expendituresŠor face an alle
gation that it has violated Sec. 
8(b)(1)(A). 
I find merit in the General Counsel™s exception to the judge™s failure 
to make a separate finding on this 
issue.  I would amend the conclu-
sions of law, recommended Order, and notice to separately show the 
union™s failure to provide such information as a violation of Sec. 
8(b)(1)(A).      
16 Like the judge, however, I find these figures inherently unbeliev-
able.   
17 See, e.g., 
Abood v. Detroit Board of Education
, 431 U.S. 209 
(1977); 
Machinists v. Street, 
367 U.S. 740 (1961).  
18 See, e.g., Abood
, supra (insofar as agency fees are used to finance 
costs of collective bargaining, contract administration, and grievance 
adjustment, the agency shop clause
 in that public sector case was 
valid); Railway Employees v. Hanson, 351 U.S. 225 (1956) (union-
security clause under RLA was not unconstitutional on its face; no 
evidence that dues were being spen
t for activities not germane to col-
lective bargaining; if so, the Cour
t stated, another problem would be 
presented); Machinists v. Street, 367 U.S. 740 (1961) (while the Court 
Beck, as noted supra, the Court held that under the 
NLRA, a union could charge objecting nonmembers only 
ﬁthose fees and dues necessary to ‚performing the duties 
of an exclusive representative of the employees in deal-
ing with the employer on labor-management issues.™ﬂ
19  Because the Beck
 Court based its interpretation of the 
Act on its finding that Congress intended that Section 2, 

Eleventh of the RLA and S
ection 8(a)(3) 
are statutory 
equivalents,
20 the whole body of Supreme Court law de-
veloped in RLA cases and in the public sector is relevant 

to ascertaining Congressional intent in the Act.  For our 
purposes here, the focus is the procedural protections to 
be accorded nonmember objectors.  With respect to noti-
fying employees of the basis on which a union had fig-
ured the reduction in fees for activities not chargeable to 

them, the key case is 
Chicago Teachers Local 1 v. Hud-
son.21  Hudson
 built upon an earlier decision, 
Abood v. 
Detroit Board of Education
, supra, in which the Court 
had held that agency shop clauses could pass constitu-
tional muster under certain circumstances and examined 
the procedures a public employees™ union had estab-
lished to protect objectors™ rights.  The Court held that 
the ﬁconstitutional requirements for the Union™s collec-
tion of agency fees include 
an adequate explanation of 
the basis for the fee
, a reasonably prompt opportunity to 
challenge the amount of the fee before an impartial deci-

sionmaker, and an escrow for the amounts reasonably in 

dispute while such challenges are pending.ﬂ
22 The Court™s holding, while it discusses the union™s proce-

dures in constitutional terms, has immediate relevance to 

the NLRA, as the Court had earlier made the point that   
 [b]asic considerations of fairness . . . also dictate that 
the potential objectors be given sufficient information 
to gauge the propriety of the union™s fee.  Leaving the 

nonunion employees in the dark about the source of the 
figure for the agency feeŠand requiring them to object 
in order to receive informationŠdoes not adequately 
protect the careful distinctions drawn in 
Abood.23  The Court did not intend to impose unreasonable bur-
dens on bargaining agentsŠit had recognized in 
Abood 
that ﬁ[t]here will, of cour
se, be difficult problems in 
drawing lines between collective bargaining activities, 
for which contributions may be compelled, and ideologi-
 upheld the validity of a union-security clause under the RLA, the record 
contained evidence that dues had b
een spent on political activities; the 
Court held that the use of compul
sory union dues for political purposes violated the RLA itself). 
19 487 U.S. at 762Œ763 (citation omitted). 
20 Id. at 745Œ746.   
21 475 U.S. 292 (1986). 
22 Id. at 310 (emphasis added). 
23 Id. at 306.  Regardless of whether constitutional standards are ap-
plied to cases arising under the Act, the concept of ﬁbasic considera-
tions of fairnessﬂ provides a suffici
ently strong link to policies with 
which Congress has imbued the labor laws in the private sector to ren-
der 
Hudson and other public sector cases of precedential value. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38cal activities unrelated to collective bargaining, for which 
such compulsion is prohibitedﬂ
24Šso it noted that ﬁ[t]he 
union need not provide nonmembers with an exhaustive 

and detailed list of all its expenditures, but adequate dis-

closure surely would include 
the major categories of ex-
penses.ﬂ
25 The Court cautioned, however, that, for in-
stance, ﬁ[w]ith respect to an
 item such as the Union™s 
payment of $2,167,000 to its affiliated state and national 
labor organizations . . . either a showing that none of it 
was used to subsidize activities for which nonmembers 
may not be charged, or an explanation of the share that 
was so used was surely required.ﬂ
26  The Court made the 
point again that the  
 advance reduction of dues was inadequate because it 
provided nonmembers with inadequate information 
about the basis for [their] proportionate share.  In 
Abood, we reiterated that the nonunion employee has 
the burden of raising an objection, but that the union re-
tains the burden of proof: since the unions possess the 
facts and records from which the proportion of political 

to total union expenditures can reasonably be calcu-
lated, basic considerations of fairness compel that they, 
not the individual employees, bear the burden of prov-
ing such proportion.
27  In holding that employees working under the RLA and 
in the public sector could not be obligated to exhaust 
union internal dispute resolution mechanisms devised by 
a union to satisfy 
Hudson
 before taking advantage of 
their judicial remedies, the 
Court explained further in 
Air Line Pilots Assn. v. Miller
28 that 
  Agency fee challengers, like all other civil litigants, 

must make their objections known with the degree of 
specificity appropriate at each stage of litigation their 
case reaches: motion to dismiss; motion for summary 
judgment; pretrial conference. The very purpose of 
Hudson
™s notice requirement is to provide employees 
sufficient information to enable them to identify the 
expenditures that, in their view, the union has improp-
erly classified as germane.
29   While the Court in 
Miller did not ignore the discovery 
stage of civil litigation, it is plain from its comments that 
it expected objectors to rece
ive enough information to 
make a reasonable and intelligent analysis of where dis-
agreements may lie. 
In California Saw & Knife
, the Board adopted the 
Hudson
 standards and applied th
em to the information 
provided to objectors by the union in that case, the Inter-
                                                          
                                                           
24 Abood
, supra, 431 U.S. at 236. 
25 Hudson, supra, 475 U.S. at 307 fn. 18. 
26 Id.  
27 Id. at 306.  (Citations omitted.) 
28 523 U.S. 866 (1998). 
29 Id. at 878. 
national Association of Machinists.  In finding that the 
union had not breached its duty of fair representation or 
violated Section 8(b)(1)(A) with respect to the informa-
tion provided, the Board examined  
 information detailing the percentage reduction in dues 
based on the previous year™s expenses, as well as a 
summary of the major categories of expenditures, 
showing how the reduction was calculated.  Since 
1990, the IAM has further provided objectors with a 
summary of the District and Local Lodge surveys that 
comprise the District and Local portion of the dues de-
duction.  The IAM does not, however, provide objec-
tors with the supporting schedules mentioned in the 
summary of the District and Local lodge surveys, nor 
the IAM™s audit protocol on which it relies to deter-
mine chargeability.
30  Without passing on the Board™s conclusion in 
Califor-
nia Saw & Knife
 that the union had not violated 
8(b)(1)(A), I note that the 
Board there was presented 
with a disclosure of a very different caliber than that set 

before us.  Despite the Board™s comment in 
California 
Saw & Knife
 that ﬁcourts that have considered the infor-
mation to be provided objectors in the public sector con-

text require only that the union™s major categories of 
expenditures be disclosed,ﬂ
31 the very wording used by 
the Court and even the Board itself demonstrate that 
nothing resembling the document before the Board today 

was contemplated.  In 
Hudson
, the Court excused unions 
from providing ﬁexhaustiveﬂ disclosures when it stated 
that ﬁbasic categories of expendituresﬂ must be provided.  
The Court would expect a ﬁshowingﬂ as to the use of the 
union™s payment to its affiliated organizations and, in 
reiterating that the burden is on the union with respect to 
figures relating to expenditures, spoke of records ﬁfrom 
which the proportion . . . can 
reasonably be calculated.ﬂ  
In California Saw & Knife
, the Board described a show-
ing ﬁdetailingﬂ the percentage reduction, and ﬁshowingﬂ 
how the reduction was calculated, and providing a sum-
mary of the surveys that underlie affiliates™ expenditures.  
 30 320 NLRB at 239. 
31 Id.  For the majority to rely on 
this statement to justify its dis-
missal of the allegation here is di
singenuous at best.  The Court has 
required unions to provide major categories, as opposed to the minutiae 
of all subheadings underlying those categories.  Further, in 
California Saw & Knife
, the Board was faced with the General Counsel™s argu-
ment that ﬁthe information disclose
d to objectors is unlawfully insuffi-cient because it does not include 
the supporting schedules and audit 
protocol described above.ﬂ  Id. It is 
in this context that the Board held 
that major categories of expenditures 
was sufficient disclosure.  While I 
do not pass on the rationale of 
California Saw & Knife
, I cannot believe 
that the Board intended to convey to future panels and courts that the disclosure of general categories of expenditures 
and nothing else
 would be sufficient to satisfy the union™s duty, however it is formulated.  If the 
Board in California Saw & Knife
 had been faced with a disclosure as 
unrevealing as that presented here, or if the information provided non-

members there had had obvious facial inconsistencies, I am not certain 
that its ruling would have been the same.  
 TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 39None of these describes what the Union has provided 
here.  In fact, this language itself indicates that none of 
these bodies had before it a disclosure as patently inade-
quate as that before us. 
In this case, simple logic demonstrates the unreliability 
of the Union™s figures.  Even supposing that 1.1-percent 

nonchargeable expenditures is an accurate figure, all 
salaries, all expenses, all benefits, all professional fees, 
all meeting and committee costs, all building mainte-
nance expenses, and all administrative expenses cannot 
then be chargeable.  It could not be that no ripple effect 
would be felt from even so small a nonchargeable outlay. 
With respect to salaries, some employee must have spent 
some time doing ﬁeducation and publicity,ﬂ a partially 
nonchargeable category.  Thus, the information provided 
the Pirlotts is worse than ﬁwoefully inadequate.ﬂ  It lacks 
even the illusion of adequacy. 
I will not detail here what formula a union must follow 
to satisfy 
Hudson
.  I maintain, however, that the Court 
must have intended, when it held that unions must pro-
vide sufficient information for an objector to decide 
whether to challenge the union™s figures, that the infor-
mation meet the following basic criteria. First, the infor-
mation must be accurate.  Second, it must contain 

enough explanation of the ba
sic categories of expendi-
tures so that this level of disclosure has some actual and 
legal meaning, and does not simply throw the objector 
into the challenge stage.  Third, it must disclose enough 
information about union expenditures so that a reason-
able objector can decide, not 
simply that the entire sub-
mission is suspect, but 
which 
categories raise red flags 
and should be called into question, and which are suffi-
ciently likely to be correct 
that questioning them would 
not be fruitful. 
III. With respect to the complaint allegations that the Un-
ion violated Section 8(b)(1)(A) by charging objectors for 
expenses incurred outside the unit, I look to the Supreme 
Court™s decisions in Ellis v. Clerks
 32 and Lehnert v. Fer-
ris Faculty Assn
.33 for authority on the issue of extra-unit 
expenditures.  In 
Lehnert, the Supreme Court stated that 
it would not interpret the ﬁgermane to collective bargain-
ingﬂ test ﬁto require a direct relationship between the 
expense at issue and some tangible benefit to the dissent-
ers™ bargaining unit.ﬂ
34 The Court took a factual ap-
proach to the issue: that most unions operate under a uni-

fied structure, with much sharing of resources and inter-

relationship.  The Court noted that 
Ellis construed the 
RLA to allow objectors™ dues to be used for maintenance 
of its existence as an institution.
35                                                           
                                                           
32 466 U.S. 435 (1984).  
33 500 U.S. 507 (1991).  
34 Id. at 522. 
35 Id. at 523.   
Although the 
Lehnert Court is referring in the quoted 
language to expenses associated with affiliation with a 
parent organization, it seems 
that the same fact-based, 
case-by-case analysis would 
be appropriate in judging 
whether expenses defraying 
the costs of maintaining 
other units provide a similar benefit to the objector™s 
unit.  Thus, while I agree with the judge™s finding that 

the Union violated Section 8(b)(1)(A) by charging the 
Pirlotts for expenses associat
ed with public sector bar-
gaining units,
36 and I find no need to remand this issue to 
the judge, I join my colleagues as to the remand of the 

issue of whether the expenses
 associated with other pri-vate-sector units to the judge.  I would seek evidence 

from the Union that such a benefit exists.  ﬁThere must 
be some indication that the payment is for services that 
may ultimately inure to the be
nefit of the members of the 
local union . . . . And, as always, the union bears the bur-

den of proving the proportion of chargeable expenses to 
total expenses.ﬂ
37  Further, the union would bear the bur-
den of showing that the objec
tor™s unit receives a benefit 
from its financial support of activities in another local. 
My colleagues would also remand the issues of organiz-
ing expenses for similar factual findings.  I find a remand 
unnecessary.  The Supreme Co
urt has clearly held that 
organizing expenses are not chargeable to objectors.
38 I would find that the Union violated Section 8(b)(1)(A) by 
charging the Pirlotts for organizing expenses.   
Finally, as noted above, the complaint alleges that the 
Union violated Section 8(b)(1)(A) by ﬁrequir[ing] objec-

tors who wish to challenge respondent™s determination of 
its chargeable and its non-chargeable expenditures, to 
first exhaust an internal unio
n appeals procedure, thereby 
improperly delaying a challenger™s access to a neutral 
 36 The judge reasoned that 
Lehnert and other cases permitted unions 
to charge objectors for expenses incurred in servicing other units.  He 
found, however, that in this case, where the union represents employees 
in the public as well as the private se
ctor, the requisite showing that the 
Union™s expenditures for employees working in the 
public sector would 
ultimately inure to the benefit of th
e Pirlott™s unit could not be made.  
For example, there is no competition among the employers in the public 
and private sector, and wage pressure
s are dissimilar in the two areas.  
Therefore, he found that expenses related to public sector units non-
chargeable.  As noted above, I agree 
with this aspect of his analysis. 
37 Id. at 524.  
This finding illustrates the quandary in which the majority puts ob-
jectors by dismissing the violation relating to the arbitral process.  The 
majority performs no factual analysis of this issue. Because the Pirlotts 
refused to participate in the initial st
eps of the internal resolution proc-
ess, the Union will not permit them to 
go to arbitration.  Thus, there is 
no review of the Union™s figures in any forum.  
38 In Ellis v. Railway Clerks, 466 U.S. 435, 451Œ453 (1984), the Su-
preme Court held that Sec. 2, Eleventh of the RLA did not permit un-
ions to charge objectors for organi
zing expenses outside the unit. The 
Court could not have made it plainer in 
Beck that RLA Sec. 2, Eleventh 
and Sec. 8(a)(3) of the Act are statutory equivalents.  487 U.S. at 745.  

Thus, in my view, there can be no 
question of the ch
argeability of or-
ganizing other units, especially as 
Ellis considered and rejected the practical reasons why such expenses
 may inure to the benefit of the 
objector™s unit. I find it puzzling that the majority does not address 
Ellis.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40arbitral process.ﬂ  My coll
eagues agree with the judge 
that the Union™s appeals procedure is fair and reasonable 
under 
Hudson
, and would dismiss the complaint on this 
basis.  I disagree.  I find that, by ignoring the case law 
holding that 
Hudson
-type dispute resolution procedures 
must be the product of agreement between the union and 
the objector, my colleagues have reached the wrong re-

sult.  
In my analysis of this issu
e, I advert to facts not re-
corded by the judge, but contained in exhibits offered 
and uncontested by the parties.  The record shows that in 
the Union™s November 8, 1989 letter to the Pirlotts, Fred 
Gegare informed them that ﬁour internal union proce-
dure, which culminates in a final and binding decision by 
an impartial third-party, is clearly lawful. . . . [W]e con-

sider that you have waived any objection you may have 
had to payment of the full 98.8% of dues money spent on 
lawful, chargeable activities.  Because you have waived 
your objection, we intend to deduct these amounts pursu-
ant to your checkoff agreem
ent for the balance of the 
union™s fiscal year.ﬂ  The policy itself is stated in terms 
of imperatives: ﬁYour written objection must . . . specify 
the precise nature of your objection and the exact dollar 
amount or percentage of our expenses which you claim is 
non-chargeable.ﬂ   
This policy is coercive on its
 face in that it indicates to 
objectors that unless they pursue the Union™s chosen 
mechanism for dispute resoluti
on, they lose their oppor-
tunity to challenge the Union™s breakdown.  In imposing, 
or appearing to impose, on nonmembers the choice be-

tween following the Union™s pr
ocedure step-by-step or 
losing the opportunity to challenge the Union™s figures, 

the Union clearly oversteps its authority as bargaining 
representative and violates Section 8(b)(1)(A).  
The rationale put forward by both my colleagues and 
the judge for finding that the Union™s imposition of its 

internal dispute resolution procedure is lawful suffers 
from the same misapprehension of the law that underlies 
Gegare™s letter to the Pirlotts. Each begins with the 
predicate that 
Hudson
 requires a union in the public sec-
tor to provide nonmembers an opportunity expeditiously 
to settle disputes over a service fee, and assumes that, 
since the Union here has prov
ided such a mechanism, the 
Union can require nonmembers to adhere to its chosen 
procedures.
39  ﬁThe problem with this proposition it that 
it confuses the union™s presumed responsibility to pro-

vide a means of dispute resolution with its ability to 
force
 non-union members to use its selected method.ﬂ
40  The court addressed the issue of union authority to im-
pose dispute resolution procedures in 
Abrams v. Commu-
nications Workers,
41 in which nonmember unit employ-
                                                          
                                                           
39 I do not pass on the necessity 
of a union maintaining such a 
mechanism under the NLRA. 
40 Commercial Workers Local 951 v. Mulder
, 31 F.3d 365, 367 (6th 
Cir. 1994). 
41 59 F.3d 1373 (D.C. Cir. 1995). 
ees brought a Section 301 suit against their union alleg-

ing a breach of the duty of fair representation.  The D.C. 
Circuit Court of Appeals concluded that  
 CWA™s procedure requiring an objector who chal-

lenges the allocation of chargeable and nonchargeable 
expenses to exhaust Union-provided arbitration violates 

its duty of fair representation by limiting the choice of 
forum for the challenge.  ﬁThe law compels a party to 
submit his grievance to arbitration only if he has con-
tracted to do so.ﬂ
42   With respect to the creation of internal dispute resolu-
tion mechanisms under 
Hudson
, then, the Court intended 
that two basic requirements be
 present.  First, the union 
must provide ﬁa reasonably prompt decision by an impar-
tial decisionmaker.ﬂ43  Second, even if the procedure 
satisfies the first requirement, it cannot be imposed on a 
nonmember without that nonmember™s agreement.  In 
RLA cases such as 
ALPA v. Miller
, supra, the alternative 
to a union™s route to arbitration is a Federal court suit.  
Miller holds that employees may proceed directly to that 
forum, regardless of the fairness of the union™s proce-

dures, as long as they have not agreed to abide by them. 
Thus, my colleagues miss an important point in their 
analysis: the Union violated Section 8(b)(1)(A) here not 
because its procedures were 
unfair, but because the Un-
ion indicated to the Pirlotts that if they did not abide by 

the internal procedures, their interests would be preju-
diced and their challenge dismissed.  What is relevant is 
that Gegare sought to coerce the Pirlotts into following 
the Union™s procedure by telling them that if they did not 
do so, they would lose somethingŠtheir right to chal-
lenge its figures.  Thus, the Union cannot do, no matter 
how fair and reasonable its route to arbitration may be. 

These standards are separate, and a union™s failure in 
either aspect leaves it open 
to a finding that it has vio-
lated Section 8(b)(1)(A).  Thus, I would find that, absent 
an agreement to arbitrate f
ee disputes between the Union 
and the objector, the union has no authority to impose, or 

to appear to impose, an 
internal dispute resolution 
mechanism on an objector.  
Further a union violates Section 8(b)(1)(A) under 
Sco-
field v. NLRB
44 if it 
requires a nonmember to abide by an 
internal union rule, including a dispute resolution 
mechanism.  
A dispute resolution process that is required by the un-
ion is an attempt unilaterally to restrict a unit member™s 

options, and is thus a union rule.  It cannot be enforced, 
even by fine or expulsion, without violating Section 
8(b)(1).
45   In Scofield
, the Supreme Court held that ﬁSec-
 42 Id. at 1382.  (Citation omitted.) 
43 Hudson, supra, 475  U.S. at 309. 
44 394 U.S. 423 (1969). 
45 Id. at 429.  In 
NLRB v. Marine & Shipbuilding Workers
, 391 U.S. 
418 (1968), the Court agreed with the Board that employees must be 
free from coercion in making complaints to the Board.   
 TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 41tion 8(b)(1) leaves a union free to enforce a properly 
adopted rule which reflects a legitimate union interest, 
impairs no policy Congress has imbedded in the labor 
laws, and is reasonably enforced against union members 
who are free to leave the union and escape the rule.ﬂ
46  Under 
Scofield
, one inquiry is whether the rule impairs 
any policy Congress has imbedded in the labor laws.  
The requirement that an em
ployee be obliged to follow 
an internal union process does impair the Congressional 
policy that, within the framework of the Act, an em-
ployee should be free to choose his relationship with its 
bargaining representative.  If the employee has agreed to 
the process, then there is no impairment of freedom.  If 
the employee has not agreed, and thereby loses his op-
portunity to have his dispute aired, then the policy of 
freedom is violated.  
Scofield
 also inquires whether the 
rule is reasonably enforced against union members free 

to resign from the union and es
cape the rule.  Clearly it is 
not, as the individuals against whom the Union enforced 
itŠthe PirlottsŠhave resigned and thus cannot escape 
the rule in any way.  Under 
Scofield
, then, a union cannot 
enforce an internal mechanism for dispute resolution 
with objecting nonmembers without violating Section 

8(b)(1)(A).
47  Thus, in contrast to my colleagues, I would find that 
the Union violated Section 8(b)(1)(A) by providing in-

complete information to the Pirlotts such that they were 
unable to decide whether to challenge the figures pro-
vided, as well as by failing to provide information with 
respect to the International Union.  Further, I would find 
that the Union violated Section 8(b)(1)(A) by including 
organizing expenses and expens
es associated with servic-
ing public sector bargaining 
units as chargeable in their 

financial disclosure. I would find that the Union violated 
Section 8(b)(1)(A) by its attemp
t to require the Pirlotts to 
abide by its internal dispute resolution procedure.
48  I 
join my colleagues in adopting the judge™s dismissal of 

the union-security clause allegation on the basis of 

Marquez
, supra.  I also join them in finding that the Un-
ion violated Section 8(b)(1)(A) by failing to give the 
Pirlotts proper notice of their 
General Motors
 and 
Beck rights, and in remanding for findings of fact on whether 
extra-unit expenditures in the 
private sector, other than 
organizing expenditures, could be shown by the Union to 
inure to the benefit of the Pirlotts™ unit. 
APPENDIX 
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD                                                           
 46 Scofield, supra, 394 U.S. at 430.  
47 Of course, I do not imply that
 a voluntary dispute resolution 
mechanism is prohibited.  On the contrary, where the objector has 
agreed to the process, it is the resu
lt of a simple contract between par-
ties. 48 As previously noted, I would dismiss all allegations that the Union 
violated Sec. 8(b)(2) for lack of evidence. 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT fail to notify unit member employees, 
when we first seek to obligat
e them to pay dues and fees 
under a union-security clause, of their right to be and 
remain nonmembers; and of the rights of nonmembers 
under 
Communications Workers v. Beck
, 487 U.S. 735 
(1988), to object to paying for union activities not ger-
mane to the Union™s duties as bargaining agent, and to 
obtain a reduction in fees for such activities. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the ex
ercise of the rights guaranteed you 
by Section 7 of the Act. 
WE WILL notify all unit employees in writing of their 
right to be or remain nonmembers; and of the rights of 

nonmembers under 
Communications Workers v. Beck
, supra, to object to paying for union activities not ger-
mane to the Union™s duties as bargaining agent, and to 
obtain a reduction in fees for such activities. 
WE WILL notify in writing those employees whom we 
initially sought to obligate to 
pay dues or fees under the 
union-security clause on or after May 8, 1989, of their 
right to elect nonmember status and to make 
Beck objec-
tions with respect to one or more of the accounting peri-
ods covered by the complaint. 
WE WILL process the 
Beck objections of any employees 
whom we initially sought to obligate to pay dues or fees 
under the union-security clause on or after May 8, 1989, 

who elect nonmember status and file objections with 
reasonable promptness after receiving notice of their 
right to so object. 
WE WILL reimburse, with interest, unit employees who 
file objections for any fees
 exacted from them for non-
representational activities for each accounting period 

since May 8, 1989. 
 TEAMSTERS, LOCAL 75, AFFILIATED WITH THE 
INTERNATIONAL 
BROTHERHOOD OF 
TEAM
-STERS, CHAUFFEURS
, WAREHOUSEMEN AND 
HELPERS OF 
AMERICA, AFLŒCIO 
 Gerald McKinney, Esq., 
for the General Counsel
. Frederick Perillo, Esq
. and Scott D. Soldon, Esq. (Previant, 
Goldberg, Uelmen, Gratz, M
iller & Brueggeman, S.C.), 
for the Respondent.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42Glenn M. Taubman, Esq., National Right to Work Legal De-
fense Foundation, 
for the Charging Parties
. DECISION STATEMENT OF THE 
CASE JOEL P. B
IBLOWITZ
, Administrative Law Judge.  This case was heard by me on March 5, 
1992, in Green Bay, Wisconsin. 
The complaint, which issued on 
September 30, 1991, was based 
on an unfair labor practice charge filed on November 8, 1989,
1 by Sherry Lee Pirlott and David E.
 Pirlott.  The violations al-leged herein emanate from 
Communications Workers v. Beck
, 487 U.S. 735 (1988) (
Beck
).  There are a number of violations 
alleged: first, there is the al
legation that the union-security clause contained in the collective-bargaining agreement be-
tween Teamsters Local 75, affiliated with International Broth-
erhood of Teamsters, Chauffeurs, Warehousemen and Helpers 
of America, AFLŒCIO (Respondent) and Schreiber Foods 
(Schreiber) is unlawful under 
Beck
 because it fails to inform 
employees of their 
Beck
 rights, and further that Respondent 
failed to provide employees or 
applicants for employment at 
Schreiber with notice of their 
Beck
 rights to refuse to be a member of the Union while work
ing for Schreiber, which also is alleged to violate the Act.  Another issue is whether the fi-
nancial disclosure Respondent 
provided to the Pirlotts was adequate, and whether, under 
Beck
, a union is limited to the 
expenditures it incurred in the objector™s unit or whether a un-
ion can charge objectors for expenditures in all units it repre-
sents.  As Respondent represen
ts private employers (such as 
Schreiber) as well as governmental employees (employees of 

the city of Green Bay, for example) an additional issue in this 
category is whether Respondent vi
olated the Act by charging 
the Pirlotts for expenses it incurred in representing its public 
sector employees.  The final al
legation is that by requiring ob-
jectors to first appeal to Re
spondent™s executive board, and 
then to the Wisconsin Employ
ment Relations Commission, Respondent violated the Act as well.
  It is therefore alleged that 
Respondent violated Section 8(b)(1)(A) and (2) of the Act.  
On the entire record, including the briefs received from the 
parties, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Schreiber, a corporation with 
an office and place of business 
in Green Bay, Wisconsin (the facility), has been engaged in the 
business of producing cheese and related food products.  Dur-
ing the past calendar year, Sc
hreiber sold and shipped goods 
valued in excess of $50,000 directly to points located outside 
the State of Wisconsin and, during the same period of time, 
purchased and received goods and materials valued in excess of 

$50,000 directly from points located outside the State of Wis-
consin.  Respondent admits, and 
I find, that Schreiber is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II. LABOR ORGANIZATION STATUS
  Respondent admits, and I find, that it is a labor organization 
within the meaning of Section 2(5) of the Act.  
                                                          
 1 Unless indicated otherwise, all 
dates referred to relate to 1989. 
III. THE UNION-SECURITY CLAUSEŠFACTS AND ANALYSIS
 The facts here are fairly direct and generally undenied.  
Since about 1951 Respondent has represented Schreiber™s pro-
duction and maintenance employees at its facility in Green Bay, 
Wisconsin, excluding o
ffice employees, supervisors and guards 
as defined in the National Labor Relations Act. The most recent 
contract between the parties is effective for the period February 
20 through October 3, 1992.  Article 3 of this contract is enti-tled ﬁUnion Security™™: 
 All present employees who are members of the Union on 
the effective date of this s
ubsection or on the date of exe-cution of this Agreement, whichever is the later, shall re-

main members of the Union in good standing as a condi-
tion of employment.  All present employees who are not 
members of the Union and all employees who are hired 
hereafter shall become and remain members in good 
standing of the Union as a c
ondition of employment on or 
after the thirty first (31st) day following the beginning of 

their employment or on and afte
r the thirty first (31st) day 
following the effective date of 
the subsection or the date of 
this Agreement, whichever is the  later.  
 Between May 1989 and October 1991, Schreiber hired new 
employees, of whom 65 remained 
on its payroll as of the date 
of the hearing; some were on leaves of absence at the time.  All 
of these employees became me
mbers of Respondent sometime after their 31 days of employment with Schreiber and had their 
dues checked off and remitted to Respondent.  The Charging 
Parties are the only employees of
 Schreiber who are not full members of Respondent.  Fred Gegare, secretary-treasure
r of Respondent, testified that 
the Respondent never informed
 these post-May 1989 employ-
ees of Schreiber of any of their 
Beck rights prior to the time 
they joined the Respondent.  Donald Delvaux was hired by 

Schreiber on October 19 and joined the Respondent on Sep-
tember 17, 1990.  He testified that shortly before that date 
Sheila Wanta, Schreiber™s perso
nnel manager, told him that he 
had to join the Respondent in order to keep his job at Schreiber.  
He went to Respondent™s hall on September 17, 1990, and 
spoke to Respondent™s recording-secretary, Tony Cornelius, 
and asked him why he had to join the Respondent.  Cornelius 
said that all employees at Schreiber had to join because it was 
in the contract and he showed
 Delvaux the contract and the 
union-security clause. Nobody from the Respondent ever told 
him that he could object to becoming a full member of Respon-
dent, nor did they ever inform him of any of the 
Beck
 rights.  
The General Counsel alleges that the union-security clause in 
the contract between Schreiber 
and Respondent violates the Act 
as it does not state that the only 
condition of employment is the 
payment of initiation fees and dues.  The General Counsel also 
alleges that Respondent has an a
ffirmative obligation to inform 
all new employeesŠsoon to be membersŠof their 
Beck
 rights, 
and, having failed to do this, Respondent further violated the 
Act.  
In Keystone Coat, Apron & Towel Supply Co
., 121 NLRB 880 (1958), the Board proposed model language for a union-security clause, and the language
 of the union-security clause 
contained in the contract betw
een Respondent and Schreiber is 
consistent with the suggested language of 
Keystone
.  It is clear 
that since 
Union Starch & Refining Co
., 87 NLRB 779 (1949), 
and NLRB v. General Motors Corp
., 373 U.S. 734, 742 (1963), this membership obligation is limited to the payment of initia-
 TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 43tion fees and dues.  In the often-quoted language of the Su-
preme Court in General Motors: ﬁmembership as a condition of employment is whittled down to its financial core.™™  Although 

there is no dispute that this is
 still the law, General Counsel 
alleges that the union-security clause must spell out these limi-
tations.  Admittedly, the union-s
ecurity clause in question did 
not do so and it is alleged that it 
therefore violates the Act.  In 
support of this argument, General 
Counsel argues that few, if 
any, of the Schreiber employees have read any of the Board and 
Court cases that say that their obligation is limited to paying the 
usual initiation fee and dues.  Ge
neral Counsel™s brief states:  
 [E]mployees would read the lang
uage literally and conclude 
that they must be members without delinquencies of any kind 
. . . . General Counsel believes that
 a union, as part of its duty 
of fair representation, must re
frain from leading employees to 
believe that their union-security obligations are broader than 
they are in law. In any event, the union must not leave them 
confused as to what their obligations are.  
 Counsel for Respondent, obviously,
 disagrees with this rea-
soning, arguing, initially, that the meaning of the word 
ﬁmembership™™ was not changed by 
Beck
.  It had long be 
interpreted by the Board and Courts to mean solely a financial 
obligation, not that an employee
 is required to participate in 
union affairs: ﬁthe nature of membership as a purely financial 
obligation has never been in doubt for the past 45 years.™™  

Counsel states further that th
e Board and Courts have been 
interpreting these cases for 30 years since 
General Motors
, ﬁand until now no suggestion had ever been made that the 
Board™s own model 
Keystone Coat
 language is unlawful.™™  
Respondent™s brief states further: 
 This case concerns purely the issue whether the main-
tenance of the Board™s proposed model language in a con-
tract is itself illega
l. For the General Counsel to attempt to 
effect such a retroactive change in the law when the Board 
itself has not overruled the portion of 
Keystone Coat pro-posing this language presents a serious question of en-
trapment. 
 Respondent™s brief also addresses the General Counsel™s allega-
tion that either the union-security clause or the Respondent 
itself, must inform the employees of their 
Beck
 rights prior to the expiration of their firs
t 30 days of employment: 
 General Counsel seeks a presumption that the union 
intends to construe the clause
 illegally beca
use it does not 
incorporate into the clause itself the legal glosses put on 
the term since 1947. No such
 presumption is permissible 
under federal labor law. . . . Collective bargaining agree-
ments contain many terms of ar
t that those not schooled in labor law, as undoubtedly most workers are not, may mis-
interpret.  There is no requirement in the Act that parties 
with knowledge inform those who lack it. For example, employers have no obligation to advise employees of their 

rights to union representation under 
NLRB v. Weingarten, 
Inc., 420 U.S. 251  (1975). . . . So long as unions do not at-
tempt to enforce an illegal 
construction of the union secu-
rity clause, there is no reason to treat this obligation differ-

ently from any other.  
 The brief of Charging Party states that 
General Motors ﬁhas 
been the law of the land for 29 years.  It is time that the Board 
acted to ensure that unions truthful
ly disclose those principles.™™  
The brief cites 
Teamsters Local 13 (Mobile Concrete)
, 268 
NLRB 930 (1984), in support of the proposition that a union is 
ﬁobligated to truthfully advise him of his available options, 
including his option of being only a non-member and `financial 
core™ payer.™™  I find this case 
inapposite to the facts herein. The 
Teamsters case involved a threat to ha
ve an employee fired for 
being delinquent in his dues.  The Board found a violation be-

cause the union™s delinquency notice to the employee was not 
clear and unambiguous, and was not as specific as the Board 
requires in these cases.  I therefore will not rely on this case. 
I recommend that this portion of the complaint be dismissed. 
The General Counsel is asking me 
(first) to find that the union-
security clause herein is unlawful on its face because it does not 
inform those reading it of their Beck
 rights.  This language 
conforms with the model language proposed by the Board in 
Keystone
 34 years ago.  Overturning such longstanding prece-
dent, with such little support, is 
for the Board to initiate, rather 
than a judge.  Additionally, to accept the General Counsel™s 
argument, I would have to find that whenever there is a Board 
or court decision changing the la
w that affects employee rights, 
all existing contracts would have to be changed to explain the 
new law to employees, if one 
can presume that employees actu-
ally read the contracts that re
gulate their working conditions.  
Counsel for Respondent, in its brief, cites the 
Weingarten
 anal-
ogy to rebut the General Counsel™s argument.  One can go fur-

ther, as well.  Many contra
cts contain nondiscrimination 
clauses; must the contract explain 
Wright Line
, 251 NLRB 
1083 (1980), and any subsequent refinements or modifications?  
There are other provisions that might have to be explained as 
well. As a result of this, contracts might begin to resemble 
Hornbooks on labor law, rather than agreements regulating 
relationships between unions and employers.  
I would likewise recommend dismissal of the General Coun-
sel™s further argument in this re
gard that Respondent violated 
the Act by not affirmatively no
tifying all employees hired since 
May 1989 of their 
Beck
 rights to remain in Schreiber™s employ 
while being nonmembers of Responde
nt. It is true that the con-
tract between Schreiber and th
e Respondent does not explain 
Beck
, nor did Respondent explain to the employees who were 
hired after May that they had the right under 
Beck
 to refuse to 
join the Respondent and to pay certain amounts to the Respon-
dent in lieu of dues. However, 
placing an affirmative obligation 
on every union with a 
Keystone
 union-security provision to 
inform all new employees of their 
Beck rights is a remedy that 
is not warranted here.  The General Counsel cites cases for the 
proposition that a union has a duty to inform employees whom 
it represents about matters affe
cting their employment.  These 
cases involved a union™s failure to notify employees of a 
change in the hiring hall rules, 
the failure to allow employees to 
inspect hiring hall records, the refusal to give employees copies 

of its contract and health and welf
are plan or to inform them of 
an interim agreement reached with their employer which affects 
their conditions of employment, th
e failure to notify employees 
of an arbitration award that affected their seniority and recall 
rights and purposely keeping em
ployees uninformed or misin-
formed regarding their grievances.  In addition, the General 

Counsel cites cases similar to Teamsters, supra, regarding a 
union™s obligation to be specific in what an employee must pay 
in dues, which I have already found to be inapposite.  
I find that these cases cited by the General Counsel are not 
dispositive of the facts here and the remedy requested.  These 
cases all involve rights arising from
 contract provisions such as 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44hiring halls, grievances and arbitrations.  In the instant matter, 
the cause of the ﬁproblem™™ emanates not from the contractual 
relationship or the employer-emp
loyee relationship, but rather 
from a Supreme Court decision altering existing Board law. I 
can find no precedent for requiring a union to notify employees 
or members of changes in the la
w that might affect their condi-
tions of employment. Such a 
requirement would tax a union™s 
resources to such an extent that they would have little time or 
money to engage in bargaining or organizing activities.  
The General Counsel and the Charging Party next argue that, 
in addition to these Board cases
, there are Court cases under the 
Railway Labor Act (RLA), and 
cases involving public sector 
employees which support their pos
ition that unions have an 
affirmative duty to notify employees of their 
Beck
 rights to be a financial core member only.  
As Administrative Law Judge 
Heilbrum stated in 
Television Artists AFTRA, Portland Local (KGW Radio)
, issued October 23, 1991: 
 Against this decisional background two major points 
should be noted.  First, this 
is not a public employee sector 
case, and secondly this proceeding arises under the 
Board™s statutory jurisdiction to prevent unfair  labor prac-
tices as contrasted with Federal Court litigation where 
powers  and considerations of the forum are so much 
broader.  I reject this argument of the General Counsel and the Charging 
Parties for two reasons: it is not clear that these RLA and public 
sector cases were meant to apply to Board cases, and even if 
they did, they appear to set forth the rules on how unions are to 
treat objectors, not, as is being discussed above, whether the 
Respondent has an affirmative ob
ligation to inform all employ-
ees of their 
Beck
 rights prior to their thirty first day of employ-
ment.  In regard to the first 
point, Administrative Law Judge 
Anderson, in California Saw & Knife Works
, issued on May 29, 
1992, states:  I find it is not at all sure that the Board would view a 
decision of a federal court in a duty of fair representation 

lawsuit dealing with 
Beck
 rights and procedures, even un-
der the National Labor Relations
 Act, as controlling Board 
Section 8 determinations or requiring reversal of existing 
contrary Board unfair labor practice case law.  The Board 
has historically undertaken its own analysis and there may 
be differing standards under the duty of fair representation 
as applied by the Courts and as applied by the Board.  
 Judge Anderson also stated, citing 
Waco, Inc., 273 NLRB 746 
(1984), that Board judges have long been admonished to follow 

Board precedent, rather than contrary Court precedent, until the 
Court cases are followed by the Board or affirmed by the Su-
preme Court.  I agree with this 
and find that it is another reason not to follow the Court cases ci
ted by the General Counsel.  I 
therefore recommend that these allegations, paragraphs 11(i) 
and (ii) of the complaint, be dismissed.  
IV. EXPENDITURES AND NOTICE
ŠFACTS AND ANALYSIS
 Paragraph 11 of the complaint further alleges that Respon-
dent has maintained and given effect to a procedure that is con-
trary to the requirements of 
Beck
 in that it: 
 (iii) charges objectors for expenses incurred for activi-
ties outside the  bargaining unit. 
(iv) fails to provide objec
tors with timely and suffi-
cient information  regarding expenditures made by Re-
spondent. (v) fails to provide objectors with timely and sufficient 
information  regarding expenditures made by the Interna-
tional Brotherhood of Teamst
ers, Chauffeurs, Ware-
housemen and Helpers of America (the International), an 
agent of Respondent. And 
(vi) requires objectors who wish to challenge Respon-dent™s determination of its chargeable and nonchargeable 
expenditures to first exhaust an internal union appeals pro-

cedure, thereby improperly de
laying a challenger™s access 
to a neutral arbitral process. 
 The final of these allegations will be discussed separately be-

low. This matter involves solely the Pirlotts, the only nonmem-
bers employed by Schreiber in the bargaining unit. S. Pirlott 
began her employ with Schreiber in 1963 and joined Respon-
dent at that time. D. Pirlott be
gan his employ with Schreiber 10 
years later and joined Respondent
 shortly after 
that. By letter 
dated September 20, they wrot
e to Respondent: ﬁEffective im-
mediately, Mr. David Pirlott and 
Mrs. Sherry Pirlott are resign-
ing our memberships in the Teamsters Union.  We will meet 
any financial core obligation we 
are requested to.  However, we 
strongly object to paying for an
y non collective bargaining 
activity.™™  By letter dated Oc
tober 19, Gegare acknowledged 
the Pirlott™s letter and said that their resignations would be 
effective September 20.  In addition to stating the method for 
challenging the Respondent™s dete
rminations (the legality of 
which will be discussed separately below), the letter notified 

the Pirlotts of Respondent™s interpretation of Beck
 and their 
breakdown of expenditures: 
 Non-members have a legal ri
ght, which you have exer-
cised, to make a written objection to spending Union dues 
money on political and charitable activities unrelated to 
collective bargaining.  According to our most recent audit, 
1.1% of Local 75™s expenditures were spent on such unre-
lated activities during the last year.  This letter provides 
you with detailed informa
tion concerning the breakdown 
between representational a
nd non representational ex-penses.   The letter stated that the attached schedule was prepared by an 
auditor for Respondent who was a certified public accountant in 
the State of Wisconsin: 
 Of the current Union dues applicable to a person in 
your classification, the non-chargeable amount is 23 cents. 

Subtracting that from the total normal dues amount of 
$21.00 leaves $20.77.  We have therefore instructed 
Schreiber Cheese to begin deducting pursuant to the 
check-off authorization which you previously signed, the 
sum of $20.77 per month from your paychecks. 
 Attached to this letter was the following one-page ﬁSchedule of 

Expenses and Non-Chargeable 
Expenses Year Ended Decem-
ber 31, 1988™™:         TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 45 1988  Expense 
Nonchargeable 
   Per Capita Tax $253,202 $6,299 Salaries 482,273 0 Expense Allowance 18,505 0 Contributions 700 700 Benefits  94,555 0 Professional Fees 9,058 0 Taxes 35,721 0 Meeting and Committee 
10,177 0 Automobile 10,232 0 Out-of-Town Travel 
22,478 0 Education & Publicity 
19,127 4,537 Stewards 17,235 0 Building Maintenance 
5,511 0 Administrative 110,123 0    Total Expenses $1,088,897 $11,536    Percent Nonchargeable 
1.1% 
   By letter dated November 1, th
e Pirlotts wrote to Respondent 
that this financial disclosure was ﬁwoefully inadequate™™ to 
explain how Respondent cal
culated their fee:  
 Your ﬁdisclosure tells us nothing about how Local 75 
arrived at these figures.™™  There is nothing in your letter, 

other than your self serving stat
ement, to indicate that your 
calculations were in fact subj
ected to an independent and 
high level audit. 
Finally, your October 19 letter provides no information 
about the Teamsters International, the AFLŒCIO, and all 
of the other groups with wh
ich Local 75 is affiliated.  
 The letter (which also rejected
 Respondent™s appeal procedure, 
which will be discussed separately below) then demanded that 
all their fees be placed in an escrow account. 
By letter dated November 8, Gegare answered the Pirlott™s 
letter by repeating that the 
nonchargeable percentage of Re-
spondent™s expenditures that we
re spent on political and non-collective-bargaining activities was 1.1 percent and that in the 
future Respondent would deduct ﬁ
only the 98.8 percent of your 
dues spent on lawful, chargeable activities.  (The missing .1 

percent is not explained.)  The letter also stated that this money 
would be placed in escrow, which 
it has.  The letter states fur-
ther that at the conclusion of th
e new fiscal year and audit, Re-
spondent would send them another notice of their opportunity 
to object to the Respondent™s expend
itures.  Pirlott testified that 
since this November 8 letter he has received no further 

information from the Respondent regarding the breakdown of 
their expenses, although the amount of dues deducted from his 
pay went down ﬁa little bit.™™  Pirlott™s wife also testified that 
she could not remember receiving any such information from 
Respondent since the November 8 letter, although there has 
been an adjustment in the amount deducted from her pay, and a 
$1.65 refund from the Respondent.  
Gegare testified about, and identif
ied five letters he wrote to 
the Pirlotts or to Schreiber, with 
copies to the Pirlotts.  By letter 
dated March 21, 1990, Gegare info
rmed them, inter alia, that 
because the International had reduced its per capita charge, they 
would soon be receiving a refund check in the amount of $1.65.  
Two days later, Gegare wrote a 
letter to Schreiber informing 
them of this.  By le
tter dated April 27, Re
spondent informed the 
Pirlotts that the auditor had completed his audit for 1989 and 
had determined that the nonchargeable expense percentage was 
3.2 and then determined the amount of dues that would be 
therefore deducted from their pay. As dues are determined by 
the employees™ hourly rate, the le
tter stated that $22.94 would 
be deducted from S. Pirlott™s 
pay (as compared to $23.70 regu-
lar dues), and that $21.20 would 
be deducted from D. Pirlott™s pay (as compared to $21.90).  Although this letter does not 
refer to an attachment or enclosure, attached to this exhibit is a 
breakdown of Respondent™s expe
nses for the calendar year 
ending December 31.  The prin
cipal difference between this 
breakdown and the one for 1988 is that in the 1989 breakdown, 
for the per capita tax category, $29,235 is nonchargeable, as 
compared to $6299 for the prior year. Also, in 1989 there was 
no category of ﬁexpense allowance.™™  The percent noncharge-
able in 1989 was determined to be
 3.2 percent. By letters dated 
April 16, 1991, Respondent notified Schreiber™s payroll de-

partment that 54 cents of the dues of the Pirlotts (2.7 percent) 
was not chargeable and should therefore be adjusted.  
In order to determine the legality of Respondent™s notice to 
the Pirlotts, it is necessary to 
know of Respondent™s operation. 
Respondent represents approx
imately 4000 members in about 
143 bargaining units.  Approximately 1600 of these members 
are in the dairy industry and 600 in the food processing indus-
try.  Respondent also represents employees employed in the 
public sector, such as crossing guards for the city of Green Bay. 
Respondent pays per capita taxes 
to the International, Wiscon-
sin Joint Council 39 and to the Central Conference of Team-

sters.  Respondent has 7 officers, from president to trustee, and 
11 employees, including 6 business agents, clerical, administra-
tive, and custodial employees.  Of the six business agents, two 
are assigned to warehousing and public sector, two to dairy, 
and two to freight and malt houses. 
 Gegare testified that at all 
times, and since 1989, Respondent has attempted to organize employers in the dairy industry and the food processing indus-

try.  He testified that one reas
on for such organizing is ﬁto have 
parity within our organized groups™™: 
 We try and get these people organized to bring their 
wages and benefits up because when we go to the bargain-
ing table one of the biggest complaints is from the em-
ployers like Schreibers is that we have too much non-
union competition out there that they are hurting us on the 
market. 
 The International negotiates one contract for Respondent, the 
National Master Freight Cont
ract, covering 246 of Respon-
dent™s members.  Respondent processes the grievances under 

this contract and negotiates all other contracts. 
I found Gegare to be an open and credible witness and credit 
his testimony that the above-men
tioned letters were sent to 
Schreiber and the Pirlotts.  That
 is not to say that I found the 
Pirlotts to be less than credible witnesses, as they were unsure 
about any post-1989 notices, but s
eemed to recollect some ad-
justments to their dues.  The issue therefore is whether the ex-

pense breakdown contained in the October 19 and April 27, 
1990 letters satisfy the 
Beck
 requirements.  
The General Counsel alleges in 
its brief that Respondent vio-
lated Section 8(b)(1)(A) and (2) of the Act for a number of 

reasons. Initially, that its financial statement to the Pirlotts was 
insufficient for them to intelligently assess whether to file a 
challenge: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46instead of explaining the categories and charges, Respondent 
merely listed categories of expenditures, the total dollar 
amount it spent in such category and the dollar amounts it 
considered chargeable in each category.  
 Further, the General Counsel alle
ges that certain expenses were 
improperly charged:  
 [I]ncluded among the chargeable expenses are 100% of sala-
ries, expense allowance, benefits, professional fees, taxes, 
meeting and committee, automobile, out of town travel, build-
ing and administrative. There is no question but that some, if 
not the vast majority of these categories, included costs attrib-
utable to non-chargeable activities such as organizing. 
 In this regard, the General Counsel alleges that organizing is 
not chargeable under 
Beck
.  Finally, the General Counsel also 
alleges that Respondent™s statement is deficient because it fails 
to explain how the Internationa
l spends Respondent™s per capita 
tax dollars.  The statement says only that $6299 of the $253,202 
is not chargeable. 
The Charging Party™s brief makes similar points: that the fi-
nancial disclosure was inadequate to allow for an intelligent 
objection and gave no informati
on on how the International, 
Wisconsin Joint Council 39, and the Central Conference of 
Teamsters spent the per capita money that Respondent sent 
them.  Counsel also states that 
the financial disclosure was in 
error in charging the Pirlotts for expenses incurred in other of 
Respondent™s units, when  
 employees can only be charged for activities which their 9(a) 
representative and its affiliates
 perform in negotiation and en-
forcement of 
their governing collective bargaining agreement 
with their employer. 
 Respondent™s brief emphasizes two points in this area. That the categories in Respondent™s financial statement were easily 
understood and sufficient under the law, and that 
Beck
 objec-tors cannot refuse to pay fo
r noncharitable 
and nonpolitical 
expenses incurred for other units: 
 The breakdown provides 14 categories of expenditures 
and the chargeable and non-chargeable percentage in each. 
The categories are functional in nature rather than legalis-
tic; they identify the type of service or product on which 
money was expended rather than
 the aspect of the union™s 
mission achieved by the expense.  
 The brief argues that the notice is adequate, citing 
Dashiell v. 
Montgomery County
, 925 F.2d 750 (4th Cir. 1991), in which 
the court stated: 
 The test of adequacy of th
e initial explanation is not 
whether the information supplied is sufficient to enable the 
employee to determine in any final sense whether the un-
ion™s proposed fee is a correct one, but only whether the 
information is sufficient to enable the employee to decide 
whether to object. . . . Thus, in its initial explanation to 
non-union employees, the union must break its expenses 
into major descriptive categories and disclose those cate-
gories or portions thereof which it is including in the fee to 
be charged. 
 The brief also cites 
Hudson v. Chicago Teachers Local 1
, 922 F.2d 1306 at 1314 (1991), which stated that the ﬁrole of the federal courts in reviewing the adequacy of a fair share notice is 
to determine whether the notice gives the nonunion members 
enough information to challenge the basis for the fee.™™  Coun-
sel states: ﬁFinally, as a practical matter, the disclosure here by 
Local 75 indeed tells the charging
 parties all they need to know 
to decide whether to object.™™ 
Respondent™s brief next argues that unions can charge objec-
tors for appropriate expenses in
curred outside of their bargain-
ing unit:   The General Counsel now at
tempts to broaden this [Beck
] holding to exempt non-members from paying for 
any expenditure that is not made in his or her particular 
bargaining unit. The standard is thus changed from ﬁger-
mane to collective bargaining™™ to ﬁgermane to my particu-
lar bargaining unit™™ from the pe
rspective of each objector. 
. . . Logically, the General Counsel™s position is tanta-
mount to saying that each uni
on agent, secretary or other 
employee would have to keep detailed time records, such 

as those kept by an attorney, to account for each minute 
spent in the service of any particular unit. 
 As rationalization 
for this argument, counsel states: 
 The value of union represen
tation is not measured in 
how many minutes the union™
s business representative 
spends in or near the objector™s employing facility.  The 

mere existence of the union representation, like a mutual 
defense treaty or an insuran
ce contract, benefits those cov-
ered by its ambit because of 
the availability of help if 
problems arise, not merely when they arise. 
 The issues therefore are whether, under 
Beck
, Respondent™s 
financial disclosure 
was adequate, and whether the figures were 
appropriate. The ultimate decision on this latter issue will de-

pend upon whether a union may lawfully attempt to charge 
objectors for expenses 
outside of their units. 
In Beck
, the Court referred to 
Machinists v. Street
, 367 U.S. 
740 (1961):   In Street we concluded ﬁthat Sec. 2, Eleventh contem-
plated compulsory unionism to force employees to share 
the costs of negotiating and administering collective 
agreements, and the costs of the adjustment and settlement 
of disputes,™™ but that Congress did not intend ﬁto provide the unions with a means for forcing employees, over their 
objection, to support 
political causes whic
h they oppose.™™ 
 The Court concluded in 
Beck
:   We conclude that Sec. 8(
a)(3), like its statutory 
equivalent, Sec. 2, Eleventh of the RLA, authorizes the 

exaction of only those fees and dues necessary to ﬁper-
forming the duties of an exclusive representative of the 
employees in dealing with the employer on labor man-
agement issues.™™  
 The Court, in Railway Clerks v. Allen
, 373 U.S. 113 (1963), referred to the chargeable expenses as those ﬁgermane to 
collective bargaining™™ and that ﬁt
he test must be whether the 
challenged expenditures are nece
ssarily or reasonably incurred 
for the purpose of performing the duties of an exclusive 
representative of the employees in dealing with the employer 
on labor management i
ssues.™™  I find that the information provided by Respondent in the 
1988 financial disclosure sent to the Pirlotts and the 1989 dis-
closure, presumably, also sent
 to them was inadequate under the law. It is clear that absolu
te precision is not required of the 
unions in these situations, but the employees must be given 
 TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 47adequate information with which to make an informed choice 
as to whether he or she should dispute any of the figures. In 
Chicago Teachers Local 1 v. Hudson
, 475 U.S. 292 (1986), the 
Court, citing Abood v. Detroit Board of Education
, 431 U.S. 209 (1977), stated:   Since the unions possess the facts and records from 
which the proportion of political to total union expendi-
tures can reasonably be calculat
ed, basic considerations of 
fairness compel that they, no
t the individual employees, 
bear the burden of proving such proportion. . . . . Basic 
considerations of fairness, as well as concern for the first 
amendment rights at stake, also dictate that the potential 

objectors be given sufficient information to gauge the pro-
priety of the union™s fee. Leaving the non union employ-
ees in the dark about the source of the figure for the 
agency feeŠand requiring them to object in order to re-
ceive informationŠdoes not ade
quately protect the careful 
distinctions drawn in Abood.   Respondent™s financial disclosure for the year ending De-
cember 31, 1988, contains 14 categories; 11 were totally 
chargeable, 1 (contributions) wa
s totally nonchargeable, and 
one (per capita tax) was split, 97 percent chargeable.  These 
categories do not provide sufficien
t information from which the 
employees can intelligently decide if the fee is proper.  Most of 
the categories should have been 
further explained or detailed. 
For example, the per capita tax 
should be separated by the re-
cipient of the tax and how th
e Respondent determined that 
$6299 was nonchargeable.  Additiona
lly, ﬁexpense allowance,™™ 
ﬁbenefits,™™ ﬁtaxes,™™ ﬁmeeting and committee,™™ ﬁautomobile,™™ 
ﬁout-of-town travel,™™ ﬁeducatio
n and publicity,™™ and ﬁadminis-
trative™™ are so inexact as to be of little assistance to an em-
ployee attempting to gauge the propriety of the union™s charges.  
I therefore find that the information that Respondent provided 
the employees on the financial disclosures was insufficient for 
the employees to make an informed choice as to whether to 
object.  Respondent therefore 
violated Section 8(b)(1)(A) and 
(2) of the Act. 
The Supreme Court in Beck
 did not clearly delineate the 
boundaries regarding chargeable and nonchargeable expenses. 
The Court did authorize unions to
 collect dues and fees neces-
sary for them to perform the duties of dealing with an employer 
as the collective-bargaining representative of its employees. 
The Court in 
Railway Clerks v. Allen
, supra, referred to charge-
able expenses as those germane to collective bargaining.  That 

still leaves a large undefined area.  What about a union™s ex-
pense in organizing other employers, whether competitors of 
the signatory employer or not, and a union™s expense in han-
dling grievances and arbitratio
ns for employees of other em-
ployers.  Are these nonunit expenses chargeable? 
In Ellis v. Railway Clerks
, 466 U.S. 435 at 448, the Court 
stated: 
 [O]bjecting employees may be compelled to pay their fair 

share of not only  the direct costs of negotiating and adminis-
tering a collective bargaining  co
ntract and of settling griev-
ances and disputes, but also the expenses of  activities and un-
dertakings normally or reasonab
ly employed to implement  or 
effectuate the duties of the union as exclusive representative 

of the  employees in the bargaining unit. 
 In Lehnert v. Ferris Faculty Assn
., 500 U.S. 507 (1991), the 
petitioners alleged that the loca
l union should not be allowed to 
use dissenter™s fees for activities that were not undertaken di-
rectly for their bargaining unit. The Court rejected this argu-

ment: 
 While we consistently have looked to whether non-
ideological expenses are  ﬁgermane to collective bargain-
ing,™™ we have never interpreted that test to require a direct 
relationship between the expens
e at issue and some tangi-
ble benefit to the dissenters™
 bargaining unit. [Citation 
omitted.] We think that to require so close a connection 
would be to ignore the unifi
ed-membership structure under 
which many unions, including those here, operate. . . . The 

essence of the affiliation relationship is the notion that the 

parent will bring to bear its often considerable economic, 
political, and informational resources when the local is in 
need of them.  Consequently, that part of a local™s affilia-
tion fee which contributes to the pool of resources poten-
tially available to the local is assessed for the bargaining 
unit™s protection, even if it is
 not actually expended on that 
unit in any particular membership year.  
 The Court concluded: 
 [A] local bargaining representative may charge objecting em-
ployees for their pro rata share of the costs associated with 
otherwise chargeable activities of its state and national affili-
ates, even if those activities were  not performed for the direct 
benefit of the objecting employees™ bargaining unit.  This 
conclusion, however, does not serve to grant a local union 
carte blanche to expend dissenter
s™ dollars for bargaining ac-
tivities wholly unrelated to the employees in their unit. . . . 
There must be some indication that the payment is for ser-
vices that may ultimately inure to the benefit of the members 
of the local union by virtue of their membership in the parent 
organization. And, as always, the union bears the burden of 
proving the proportion of chargeable expenses to all expenses.  
 Shortly thereafter, 
Pilots Against Illegal Dues (PAID) v. 
ALPA
, 938 F.2d 1123 (10th Cir. 1991), issued. In this case, 
PAID alleged that its union, AL
PA, was impermissibly charg-
ing them for expenses incurred in activities at other airlines. 
After citing and discussing 
Lehnert, the Court stated: 
 The evidence here suggests that a contract negotiated 
on behalf of one ALPA unit is subsequently used as a bar-
gaining tool for another unit.  In light of this relationship, 
it is not unreasonable to determine the plaintiff™s agency 
fee by pooling the negotiating e
xpenses of these units and 
dividing the costs among the 
represented employees. 
 The Court also found that ALPA™s litigation expense challeng-

ing another airline™s bankruptcy 
petition could not be charged 
to these employees because they were not directly concerned 
with it, and would not benefit in any significant way from the 
litigation. 
Common sense also dictates that unions should be allowed to 
charge employees for organizati
onal and collective-bargaining 
expenses, even when it is in a 
different unit.  As the Court 
stated in 
PAID, after a union has negotiated an agreement with 
an employer, that agreement often serves as a bargaining tool, 
at least, at employers in the same
 or a similar industry, and will 
often cause an employer to improve his offer to the union to 
approach what his competitor agreed to.  A union™s organiza-
tional expenses should likewise be treated in somewhat the 
same manner.  Most employer
s are not philanthropists willing 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 48to pay their employees whatever they want.  Rather an em-
ployer will usually agree to a competitive wage that it can af-
ford.  When a union organizes other employers in the industry, 
and executes contracts with these employers, others in the in-
dustry can, competitively, be more flexible than if they were 
the only organized shop in the industry.  
However, I do not believe that this is true when a union 
represents private, as well as public sector employees, such as 
herein.  The fact that the crossing guards for the city of Green 
Bay are represented by the Respondent, and Respondent has a 
contract with the city for these 
employees, probably has little or 
no effect on Schreiber or the ul
timate terms and conditions of 
employment of its employees.  
Schreiber™s concern is what other employers in the cheese an
d dairy industry in the area are 
paying their employees and how mu
ch it can afford to pay its 
employees, while remaining competitive.  Whether or not 
school guards for the city of Gree
n Bay, or other public sector 
employees, are organized, and how
 much they are paid, is of 
little or no relevance to Schreiber.  
 Respondent represents a substa
ntial number of employees in 
public sector employment, althou
gh this number represents less 
than half of its total membership. Clearly, Respondent charged 

the Pirlotts for its expenses in organizing and representing these 
public sector employees. This
 is clear because Respondent 
never separated public and private sector expenses in the finan-

cial disclosure, and the Pirlotts paid 100 percent for ﬁsalaries™™ and other categories that included Respondent™s two business 

agents who cover the public sector employees. Because I find 
no ﬁindication that the payment is for services that may ulti-
mately inure to the benefit of the members,™™ 
Lehnert, I find 
that Respondent improperly charged the Pirlotts for these ex-

penses and therefore violated Se
ction 8(b)(1)(A) and (2) of the 
Act.  
Although I have found that Respondent violated the Act as 
alleged in paragraphs 11(iii) and (iv) of the complaint, I should 
also note that I found Respondent
™s 1988 financial disclosure 
alleging that only 1.1 percent of all their expenses were non-
chargeable so implausible as to 
be a per se violation. Even put-
ting aside the chargeability of its expenses in the public sector, 

I find it hard to believe that only 1 percent of all its expenses 
were what the Board and Courts would consider to be non-
chargeable expenses.  Although it 
is not possible to delineate a 
precise percentage that a union 
cannot exceed in determining its 
chargeable expenses, I find Re
spondent™s 1988 calculations to 
be so egregious as to require little or no further review.  
 The remaining allegation in this area is paragraph 11(v) 
which alleges that Respondent fail
ed to provide objectors with 
timely and sufficient in
formation about the International, an 
agent of Respondent.  The only record evidence that the Inter-
national is an agent of Respondent
 is that the International ne-
gotiates one contract for Res
pondent covering 246 of Respon-

dent™s members; after the cont
ract has been executed, Respon-
dent handles grievances arisin
g under the contract.  That is 
clearly not enough to establish that
 the International is an agent 
of Respondent, and I therefore recommend that the allegation in 

paragraph 11(v) be dismissed. 
 However, I believe that Re-
spondent was obligated to inform
 the Pirlotts, and other poten-tial objectors, how their money that is sent to the International, 
Wisconsin Joint Council 39 and the Central Conference of 
Teamsters is spent.  Although I s
ee the difficulty that this en-
tails, 25 percent of the Respondent
™s funds go to these entities. If the Beck
 restrictions on charging objectors only for certain 
expenses are to be properly mon
itored, the employees must be 
told where all the union™s money is
 going, not just 75 percent of 
the money.  As this is covered above in my finding that Re-
spondent violated the Act by not properly documenting its ex-
penses in its financial disclosures, no additional violation need 
be found here.  
V. THE REQUIRED APPEAL PROCEDURE
ŠFACTS AND ANALYSIS 
  The basis of this allegation 
is the Respondent™s procedure 
for challenging and appealing from Respondent™s financial 
disclosure.  The Pirlotts were informed of the procedure in 
Gegare™s letter to them of Oc
tober 19.  The procedure requires 
that challenges must be received by Respondent within 14 days 
of the objector™s receipt of the disclosure.  The objections will 
then be heard, within 14 days, by Respondent™s executive board 
and any appeal from that decision must be filed within 10 days 
of the decision.  The appeal will
 be heard by an arbitrator se-
lected from a panel of five neutral arbitrators chosen from the 
Wisconsin Employment Relatio
ns Commission (WERC).  The 
employee and the Respondent will alternately strike names 

from the list until one remains. That individual will hear and 
decide the case. This decision shall be final and binding on all 
parties, with no further appeal. In their letter to Gegare, dated 
November 1, the Pirlotts rejected this procedure: ﬁWe will not 
go before the union™s `Executive Board™, and you can not le-
gally make us do so as a condi
tion of protecting our rights un-
der CWA v. Beck
.™™  In Chicago Teachers, supra, the union established a three-
part appeal for objections by nonmembers.  Initially, the objec-

tor had to write to the union president within 30 days of the first 
payroll deduction.  The first stage of the union™s procedure was 
to the union™s executive committee, which was to consider the 
objection and notify the objector of 
its decision within 30 days.  
If the objector disagreed with that
 decision, he had to appeal 
within 30 days to the union™s executive board, which would 
consider the objection.  Appeal of
 that decision was to an arbi-
trator selected by the union from a list supplied by the Illinois 
Board of Education.  The Court found this procedure defective: 
  because it did not provide for 
a reasonably prompt decision 
by an impartial decisionmaker.  Although we have not so 
specified in the past, we now conclude that such a require-
ment is necessary. The nonunion employee, whose First 
Amendment rights are affected by the agency shop itself and 
who bears the burden of objecting, is entitled to have his ob-
jections addressed in an exped
itious, fair, and objective man-
ner. 
 The Court found that the union™s
 procedure did not meet this 
requirement because, quoting the Seventh Circuit™s decision, 
the ﬁmost conspicuous feature of
 the procedure is that from 
start to finish it is entirely controlled by the union.™™  The first 
two steps of the review procedur
e are made by union officials, 
and the third step is also defective because it provides for an 

arbitrator chosen solely by the union.  I find that the appeal 
procedure adopted by the Respo
ndent satisfies the requirements 
set forth in 
Chicago Teachers, supra. Clearly, that case did not 
prohibit internal union appeals; only those procedures that are 
controlled by the union and do not provide for a ﬁreasonably 
prompt decision by an impartial 
decisionmaker™™ are prohibited.  
In the situation here, the first 
step is a hearing before Respon-
dent™s executive board within 14 
days of the receipt of the em-
ployee™s appeal.  The procedure provides for a ﬁprompt deci-
 TEAMSTERS LOCAL 75 (SCHREIBER FOODS) 49sion™™ by Respondent™s executive board.  Appeals from this 
decision (within 10 days) go directly to WERC, which will 
supply a list of five neutral arbitrators; each side will alternately 
strike one until only one name re
mains, and that individual will 
hear and decide the case.  Re
spondent pays any WERC fee, as 
well as the cost of the arbitrator.   find that these procedures are 
fair and reasonable and are not proscribed by 
Chicago Teach-
ers
.  I therefore recommend that this allegation be dismissed.  
CONCLUSIONS OF 
LAW 1. Schreiber is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. The Respondent is a labor 
organization within the mean-
ing of Section 2(5) of the Act.  
3. Respondent violated Section 
8(b)(1)(A) and (2) of the Act 
as alleged in paragraphs 11(iii) 
and (iv) by failing to provide 
objectors with information on 
Respondent™s expenditures suffi-cient to make an informed choi
ce about objecting to any of the 
expenditures and by charging objectors for expenditures Re-
spondent incurred in organizing and representing employees 
employed in the public sector.  
4. Respondent did not violate th
e Act as further alleged in 
the complaint, more specifically, paragraphs 10(c), 11(i), (ii), 
(v), and (vi), 12, and 13(b)(iii), and it is recommended that 
these allegations be dismissed.  
REMEDY Having found that Respondent ha
s engaged in, and is engag-
ing in, certain unfair labor practices, I shall recommend that it 
cease and desist therefrom and that it take certain affirmative 
action necessary to effectuate the policies of the Act.  
As I have found that Respondent
 violated the Act by supply-
ing objectors with insufficient information from which to base a 
decision on whether to object to
 Respondent™s expenses, I shall 
recommend that Respondent be orde
red to issue yearly reports 
of its expenses in more detail as to the nature of the expenses 
and whether the expenses were
 incurred for its members em-
ployed in the private sector or
 the public sector.  As I also 
found that Respondent unlawfully
 charged objectors for ex-
penses incurred in organizing 
and representing its members in 
public sector employment, I sh
all recommend that Respondent 
be ordered to reimburse the Charging Parties for the amounts 

that they were improperly charged.  Such reimbursement shall 
be in accordance with the interest computation prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  
[Recommended Order is omitted from publication.] 
 